Exhibit 10.1

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

[a1.jpg]





  



 
 

--------------------------------------------------------------------------------

Page 2 of 77
 

 

Section A - Solicitation/Contract Form

 

ADDITIONAL INFORMATION

The Contractor’s final proposal dated 13 February 2015 is herein incorporated by
reference.

The Contractor’s final proposal (for LRIP option) dated 16 April 2015 is herein
incorporated by reference.

 

Government Property:

No Government-furnished property will be used in the performance of this
contract.

No Contractor-acquired, Government-owned property will be purchased for this
contract.

All equipment used in the performance of this contract (except where
subcontractors are utilized) will be purchased by AcelRx using their own funds.
 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended 

 

 
 

--------------------------------------------------------------------------------

Page 3 of 77
 

 

Section B - Supplies or Services and Prices  

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

UNIT PRICE

 

AMOUNT

  0001       1   Job     $ 17,012,744.49      

Sufentanil NanoTab™ Development

COST

Continued development of the Sufentanil NanoTab™.

FOB: Destination

                       

ESTIMATED COST

  $ 17,012,744.49  

  

 

 

ITEM NO

 

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

 

AMOUNT

  000101             $ 0.00      

CLIN 0001 Funding

FFP

Funding for CLIN 0001 on PR 0010622458-0001.

Amount: $993,000.00.

Total funded: $993,000.00.

Remainder to be funded: $16,019,744.49.

FOB: Destination

PURCHASE REQUEST NUMBER: 0010622458-0001

                                                         

NET AMT

  $ 0.00                          

ACRN AA

CIN: GFEBS001062245800003

  $ 993,000.00  

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended 

 

 
 

--------------------------------------------------------------------------------

Page 4 of 77
 

  

ITEM NO

 

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

 

AMOUNT

  000102             $ 0.00      

CLIN 0001 Funding

FFP

Funding for CLIN 0001 on PR 0010622458-0001.

Amount: $6,500,000.00.

Total funded: $7,493,000.00.

Remainder to be funded: $9,519,744.49.

FOB: Destination

PURCHASE REQUEST NUMBER: 0010622458-0001

                                                         

NET AMT

  $ 0.00                          

ACRN AB

CIN: GFEBS001062245800004

  $ 6,500,000.00  

  

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

 

AMOUNT

  000103             $ 0.00      

CLIN 0001 Funding

FFP

Funding for CLIN 0001 on PR 0010622458-0001.

Amount: $3,490,000.00.

Total funded: $10,983,000.00.

Remainder to be funded: $6,029,744.49.

FOB: Destination

PURCHASE REQUEST NUMBER: 0010622458-0001

                                                         

NET AMT

  $ 0.00                          

ACRN AC

CIN: GFEBS001062245800005

  $ 3,490,000.00  

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended 

 

 
 

--------------------------------------------------------------------------------

Page 5 of 77
 

  

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

   

AMOUNT

  0002       112,000  

Unit

  $ 20.00     $ 2,240,000.00  

OPTION

 

Sufentanil NanoTab™ LRIP

FFP

Low-rate initial production (LRIP) of 112,000 sufentanil units.

$20 per dose/unit.

10 doses/units per box.

Delivery shall be completed no later than nine months after exercising this
option.

Option will be exercised in accordance with FAR 52.217-7.

FOB: Destination

                                                                               
           

NET AMT

    $ 2,240,000.00  

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended 

 

 
 

--------------------------------------------------------------------------------

Page 6 of 77
 

 

Section C - Descriptions and Specifications

 

STATEMENT OF OBJECTIVES (SOO)

Statement of Objectives (SOO)

United States Army Medical Materiel Development Activity (USAMMDA)

 

Development, Manufacture, and Clinical Testing of a Sublingual Sufentanil
Battlefield Pain Management Product in Order to Obtain US Food and Drug
Administration (FDA) Approval

 

C.1.0.     OVERALL OBJECTIVE

 

C.1.1.     General

In support of a continuing effort by the US Army Medical Materiel Development
Activity (USAMMDA) to develop a fast-acting, easily dispensed sufentanil-based
sublingual battlefield pain management product, the Government is seeking to
perform Phase 3 clinical trials and Phase 3 manufacturing activities in order to
submit a New Drug Application (NDA) to the FDA.

 

C.1.2.     Background

The Battlefield Pain Management Development Program is focused on developing
improved treatment strategies that enable significant advances over the current
standard of care in the treatment of pain experienced by Service men and women
on the battlefield. The current standard treatment is intramuscular (IM)
morphine via a morphine sulfate auto injector. Morphine, while fast acting, has
multiple negative side effects associated with use on wounded soldiers who may
be experiencing shock due to trauma. Due to morphine’s opioid nature and the
depressive effect it has on the respiratory and cardiovascular systems, it has
the potential to exacerbate conditions of hypotension. In addition, the delivery
method required for the use of morphine, i.e., the intramuscular auto injector,
presents the potential for the pooling of morphine in poorly perfused muscles,
minimizing the drug’s analgesic effect until such time as the circulation of
blood throughout the body is improved. The delay in analgesia may lead to
multiple dosing of the patient, ultimately having the effect of a single massive
dose of morphine upon bleeding correction and circulatory improvement.

 

USAMMDA has identified a sublingual, sufentanil-based (opioid) pain management
that provides rapid onset of analgesia. Sufentanil NanoTabs™, under development
by AcelRX Pharmaceuticals, are small, sublingual tablets dispensed from a
disposable applicator for the treatment of moderate to severe acute pain in a
medically supervised setting and administered by a Health Care Professional.
Sufentanil has advantages over other opioids, such as high therapeutic index, no
active metabolites, and appropriate duration of action. USAMMDA is seeking to
continue efforts started under Grant W81XWH-11-1-0361 in accordance with
established production methods and all applicable regulatory guidelines.

 

C.2.0.     PERFORMANCE OBJECTIVES

 

The US Army’s goal is to obtain a FDA licensed product that can be procured in
the Contiguous United States (CONUS) and deployed to theaters of operation at
Role of Care (ROC) 1 (i.e., combat medics at point of injury). In order to
achieve this, the US Army has developed the following draft performance
thresholds (minimum acceptable value) and objectives (desired value). The draft
product performance requirements are shown in Table 1 below. All manufacturing
and development efforts shall be executed in pursuit of achieving these
performance characteristics.

 

Table 1.

Attribute

Production Threshold (T)*

Production Objective (O)**

[*]

[*]

[*]

 

*Threshold is the required minimum acceptable value.

**Objective is the desired performance value. 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended 

 

 
 

--------------------------------------------------------------------------------

Page 7 of 77
 

  

C.3.0.      TECHNICAL TASKS

 

C.3.1.

In compliance with current FDA regulations and guidelines, the Contractor shall
undertake efforts to develop, manufacture, and clinically test a
sufentanil-based sublingual tablet for the purposes of achieving FDA approval.
The Contractor shall develop a product that, at minimum, meets the production
threshold values delineated in Table 1 above. The contractor’s facility (or that
of its contract manufacturer) and quality management system shall be compliant
with the applicable FDA regulations and guidelines. Keeping with the goal of
achieving a cGMP, FDA licensed product, associated tasks shall include, but are
not limited to, the following:

 

C.3.1.1     The Contractor shall complete all chemistry, manufacturing, and
control (CMC) work necessary to produce a sufentanil-based sublingual tablet and
provide CMC information suitable for supporting an eventual NDA application for
FDA licensure. The Contractor shall manufacture the candidate product in
sufficient quantity to support clinical trials and any necessary Registration
Stability Lots (RSLs).

 

C.3.1.2     The Contractor shall complete human factors and usability studies in
order to validate the planned design of the product delivery device relative to
real-world and likely battlefield conditions. Additionally, the Contractor shall
conduct shipping and temperature studies for the purpose of logistics support
validation studies.

 

C.3.1.3     In compliance with GCP guidelines, human use regulations, and
applicable sections of 21 CFR parts 11, 21, 50, 600, 601, 610, 640, and 820, the
Contractor shall complete necessary Good Clinical Practices (GCP) compliant
Phase 3 clinical trials. The Contractor shall select the clinical sites and
ensure both Institutional Review Boards (IRB) and US Army Human Research
Protection Office (HRPO) approvals are achieved. The contractor shall furnish
all services, qualified personnel, facilities, equipment, and supplies and
materials. The contractor shall complete all elements of testing, analysis, and
reporting necessary for FDA compliance. The Contractor shall provide all
necessary clinical trial support.

 

C.3.1.4     In compliance with Good Laboratory Practices and GCP guidelines,
human use regulations, and applicable sections of 21 CFR parts 11, 21, 50, 600,
601, 610, 640, and 820, the Contractor shall complete necessary pharmacokinetic
studies in order to leverage pre-existing safety data for use towards the
moderate-to-severe acute pain (ARX-04) indication. The Contractor shall select
the clinical site and ensure both IRB and US Army HRPO approvals are achieved.
The contractor shall furnish all services, qualified personnel, facilities,
equipment, and supplies and materials. The contractor shall complete all
elements of testing, analysis, and reporting necessary for FDA compliance. The
Contractor shall provide all necessary clinical trial support.

 

C.3.1.5     The contractor shall maintain the ARX-04 Investigational New Drug
(IND) application with the FDA, to include submitting IND annual reports. The
Contractor shall prepare a New Drug Application (NDA) for submission to the FDA.

 

C.3.1.6     The contractor shall submit the NDA to the Food and Drug
Administration for product approval.

 

C.3.1.7     Option: The contractor shall provide up to 112,000 units of FDA
approved product to meet Initial Operational Capability and deliver it to the
Government. The Contracting Officer may exercise the option by written notice to
the contractor within 60 calendar days of achievement of FDA approval of the
product. Delivery shall be completed no later than nine months after exercising
this option.

 

C.4.0.      PROGRAM MANAGEMENT TASKS     

C.4.1.

The Government will utilize a Quality Assurance Surveillance Plan (QASP) that
serves to monitor performance and to assure that the Government is receiving the
services specified in the contract and that the services meet the performance
standards specified in the contract. By employing a fully developed QASP, the
Government and the contractor achieve an understanding of performance
expectations and how performance will be measured against those expectations.
The QASP may be negotiated between the Government and the contractor prior to
final contract award.

 

 

 [*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended 

 

 
 

--------------------------------------------------------------------------------

Page 8 of 77
 

 

C.4.2.

The contractor shall develop and maintain an Integrated Master Schedule (IMS)
and Contract Work Breakdown Structure (CWBS) by logically networking detailed
program activities. The IMS shall contain the planned events and milestones,
accomplishments and activities from contract award through the completion of
contract. The IMS shall be updated every six (6) months to show task progress,
percent completion, and schedule slippage. Prior Government approval is required
for any major changes. The CWBS elements shall be extended to define the
complete contract scope and shall be detailed to a depth and breadth necessary
to accurately describe the proposed effort, to a minimum of Level 4. The CWBS
shall be updated annually.

 

C.4.3.

The Contractor shall provide qualified representatives as needed for
participation in Integrated Product Team (IPT) meetings for management and
oversight of the product development effort. IPT meetings will be conducted
telephonically at least monthly. Ad hoc meetings of the IPT or IPT working
groups will be required on an intermittent basis, with frequency and times to be
determined by the Government product manager and the Contractor’s lead IPT
representative as dictated by project management needs.

 

C.4.4.

The Contractor shall provide monthly Contractor’s Progress, Status, and
Management Reports that describe the progress made within the period, summarize
projected versus actual progress, reports costs incurred, reports planned
monthly costs (spend plan), and informs the Government of existing or potential
problem areas. Include copies of the invoices submitted during the reporting
period.

 

C.4.5.

The following items shall be submitted as separate documents as part of the
Contractor’s proposal:

C.4.5.1.   Performance Work Statement (PWS)

C.4.5.2.   Integrated Master Schedule (IMS)

C.4.5.3.   Contract Work Breakdown Structure (CWBS)

 

C.4.6.

The following list of contract data items will be incorporated into the contract
in Contract Data Requirements List (CDRL) (DD1423) format:

C.4.6.1.   Monthly progress reports

C.4.6.2.   Semi-annual IMS update

C.4.6.3.   Annual CWBS update

 

C.5.0.

ADMINISTRATIVE TASKS

 

The Contractor shall:

 

C.5.1.

Provide all resources necessary (such as qualified personnel, facilities,
equipment, supplies, services, and subcontractors, and related administrative
and information technology support) to accomplish the objectives.

 

C.5.2.

Allow the Government or its designee, to audit the contractor and/or its
subcontractor(s) for regulatory compliance and quality assurance purposes.

 

C.5.3.

Allow access to records, files, and other data derived from this work for the
purposes of audit by the FDA and/or other Government entities.

 

C.5.4.

Provide copies of draft and/or final reports, protocols, records, methods,
CofAs, procedures, and/or SOPs within two weeks of the Government’s request.

 

C.5.5.

Participate in appropriate Quality Assurance audits, provide responses to audit
findings to the Government, and provide support during U.S. Army Quality
oversight visits.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 9 of 77
 

 

C.5.6.

Provide an Issue Summary Report within three (3) working days, of events that
will cause more than a one (1) month delay in schedule or an increase in cost
Estimate at Completion. The report should include an updated timeline or
estimate at completion as a result of the event.

 

C.6.0.

CONSIDERATIONS

 

C.6.1.

The Contractor shall follow all controlling and/or applicable rules,
regulations, and statutes as they relate to pharmaceutical development.

 

 

QA SURVEILLANCE PLAN (QASP)

Quality Assurance Surveillance Plan (QASP)

United States Army Medical Materiel Development Activity (USAMMDA)

 

Development, Manufacture, and Clinical Testing of a Sublingual Sufentanil
Battlefield Pain Management Product in Order to Obtain US Food and Drug
Administration (FDA) Approval

 

 

Deliverable

Performance Standards

Acceptable Quality Level

Methods Used and Frequency

Compliance Level Data

1

Kickoff meeting

Participate in a meeting with Product Manager, IPT Staff and Government
Representatives to review and document project requirements

All project requirements identified

Meeting completed upon documentation of identified requirements

Within one (1) month or less of contract award

2

IMS (CDRL A002)

Contractor will develop and maintain an IMS by logically networking detailed
program activities.

Detailed IMS depicting logical network of program activities

Contracting Officer’s Representative (COR) reviews documents as provided

Ten (10) days after contract award and semi-annually

3

CWBS (CDRL A003)

Contractor will develop and maintain a CWBS. The CWBS elements shall be extended
to define the complete contract scope and shall be detailed to a depth and
breadth necessary to accurately describe the proposed effort, to a minimum of
Level 4

CWBS defines entire contract scope and extends to at least Level 4

COR reviews documents as provided

Ten (10) days after contract award and at a minimum annually

 

4

IPT Teleconferences

Contractor will participate in IPT or IPT working groups meetings. Frequency and
times of such meetings will be determined by the Government Product Manager and
the Contractor’s lead IPT representative, as dictated by project management
needs.

Contractor participation at IPT meetings, as required

Participation at IPT meetings

Contractor participation at IPT meetings, as required

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 10 of 77
 

 

5

Monthly Progress Reports (CDRL A001)

Contractor’s Progress, Status and Management Reports that describe progress made
within the period, report costs, and inform the Government of existing or
potential issues and problem areas

Report details progress made, costs incurred, and existing or potential
issues/problem areas during the period

COR reviews documents as provided

On the 15th day of the month

6

Issue Summary Reports (CDRL A004)

Issue summary report that details the event that will cause more than a one (1)
month delay in schedule or an increase in cost Estimate at Completion

Report details the event that will cause more than a one (1) month delay in
schedule or an increase in cost Estimate at Completion

COR reviews documents as provided

As required

7

Various Clinical Trial, Manufacturing and Regulatory Documents

Contractor provides copies of draft and/or final clinical trial and regulatory
documents, such as reports, protocols, records, methods, procedures, standard
operating procedures, CMC documents, or IND/BLA documents within seven (7)
business days of Government request.

Contractor provides reports within seven (7) days of Government’s request

COR review documents as provided

As required

8

Low Rate Initial Production (LRIP) Product

Contractor produces and ships FDA approved product to US Government identified
facility. Contractor provides batch production records, product shipping records
and documentation of temperature monitoring during shipment.

Product with at least 18-months shelf-life at time of shipment received in
accordance with licensed shipping procedures and with appropriate batch
production records, product shipping records, and temperature monitoring
documentation.

COR reviews shipping documentation as provided

Upon exercise of option and as required thereafter

  

 

CLAUSES INCORPORATED BY FULL TEXT

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 11 of 77
 

  

CONTRACTOR MANPOWER REPORTING (CMR) - (ACCOUNTING FOR CONTRACT SERVICES) (APR
2011) (USAMRAA)

 

The Office of the Assistant Secretary of the Army (Manpower & Reserve Affairs)
operates and maintains a secure Army data collection site where the contractor
will report ALL contractor manpower (including sub-contractor manpower) required
for performance of this contract. The contractor is required to completely fill
in all the information in the format using the following web address:
https://cmra.army.mil. The required information includes: (l) Contract Number;
(2) Delivery Order Number (If applicable); (3) Task Order Number (If
applicable); (4) Requiring Activity Unit Identification Code (UIC); (5) Command;
(6) Contractor Contact Information; (7) Federal Service Code (FSC); (8) Direct
Labor Hours; (9) Direct Labor Dollars; and, (10) Location. In the event the
Contracting Officer's Representative (COR)/Contracting Officer's Technical
Representative (COTR) has not entered their data requirements first, the
contractor must also enter the COR/COTR required data with the exception of fund
cite, obligations, and disbursement data. The CMRA help desk can be reach at
703-695-5103 or 703-695-5058 for any technical questions. The help desk can also
be contacted via email: contractormanpower@hqda.army.mil. As part of its quote
or offer, the contractor will also provide the estimated total cost (if any)
incurred to comply with this reporting requirement. The reporting period will be
the period of performance not to exceed 12 months ending 30 September of each
government fiscal year and must be reported by 31 October of each calendar year.

 

  

RDS (RDTE DILUTE SOLUTIONS)(DEC 2006)(USAMRAA)

 

(a) The Contractor shall operate in a safe environment, with properly safe
equipment and procedures. This means that, at a minimum, the Contractor shall
satisfy the RDS-RDTE Dilute Solutions Standard located at
http://www.usamraa.army.mil (then click on “Assistance Agreements” then under
“Documents” click on “RDS (RDTE Dilute Solutions) Standard (November 2000).”

(b) All RDS disposal shall be addressed prior to expiration of the contract.

(c) Requests for RDS shall be provided, in writing, to the Chief, Safety &
Chemical Operations Officer at:

 

Commander

US Army Medical Research Institute of

 Chemical Defense

3100 Ricketts Point Road

ATTN: MCMR-CDZ-S

Aberdeen Proving Ground, MD 21010-5400

(410) 436-4433 and fax: (410) 436-3004

 

with a copy furnished to the Contracting Officer at:

 

Director

US Army Medical Research Acquisition Activity

820 Chandler Street

ATTN: MCMR-AAA-SD

Fort Detrick, MD 21702-5014

(301) 619-2375

 

and the Contracting Officer’s Representative (COR) at:

 

US Army Medical Materiel Development Activity

ATTN: [*]

1430 Veterans Way

Fort Detrick, MD 21702-5059

(301) 619-6823

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 12 of 77
 

  

and shall furnish the following information:

 

Name of the Principal Investigator:

Name(s) and phone number(s) of custodian(s):

Shipment Address:

Contract Number:

RDS, Concentration, Amount, Diluent (if applicable),

and Specific Activity (if applicable)

 

  

SAFEGUARDING PROPRIETARY INFORMATION (MAY 1999) (USAMRAA)

 

a. "Proprietary information" shall mean all information, whether disclosed
orally, in writings, by drawings, or otherwise relating to the work to be
performed under this contract, whether proprietary to the Government or one of
its collaborating partners. Proprietary information includes, but is not limited
to, information regarding properties, formulae, structures, manufacturing
processes, and test results. Information ceases to be proprietary when it is
generally available to the public or is available from sources other than the
Department of the Army. All information submitted to the contractor under this
contract shall be presumed to be proprietary to the Department of the Army or
one of its collaborating partners until the Department of the Army announces to
the contrary.

 

b. The contractor shall safeguard proprietary information both during and after
the term of this contract, and shall neither appropriate, nor disclose, nor make
unauthorized use of the proprietary information received under this contract.
The requirements of this paragraph include, but are not limited to, the
following:

 

(1) Maintenance of a high degree of physical security over proprietary
information at all times;

(2) Discussion of proprietary information only among contractor's employees
whose duties and responsibilities require knowledge of that information; and,

(3) Elimination of proprietary information in open publications by the
contractor and its personnel.

 

c. The contractor shall require all personnel who receive proprietary
information to execute the statement in paragraph d below when this contract
becomes effective or when first employed (if employed after the contract becomes
effective). All statements executed pursuant to this paragraph shall be
forwarded to the U.S. Army Medical Research Acquisition Activity when this
contract terminates, when the employment ends, or upon request of the
Contracting Officer.

 

d. The following statement shall be executed pursuant to paragraph c above:

 

I hereby acknowledge that I have been informed that my duties may require that I
have access to proprietary information. I understand this proprietary
information which I will receive includes, but is not limited to, properties,
formulae, structures, protocols, manufacturing processes, and test results.

 

I agree that I will neither appropriate nor disclose nor make unauthorized use
of proprietary information both during and after my employment. I further agree
that I will neither include nor draw upon proprietary information received under
this contract in open publication. This agreement is executed with the intention
that collaborating partners of the United States Government who have submitted
information to the Government under non-disclosure obligations shall be third
party beneficiary hereunder, and shall have the right to enforce the obligations
undertaken herein.

 

Name:     ______________________________

Date:     _______________________________

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 13 of 77
 

 

e. The contractor shall insert the substance of paragraphs a through d above in
each subcontract hereunder. Compliance with the provisions of this clause shall
be the responsibility of the contractor.

 

 

CLAUSES INCORPORATED BY FULL TEXT

 

 

PRINCIPAL INVESTIGATOR (DEC 2006) (USAMRAA)

 

The Principal Investigator for this contract is Dr. Pamela Palmer. This
individual shall be continuously responsible for the conduct of the research
project. The contractor shall obtain the Contracting Officer's approval to
change the Principal Investigator or to continue the research work during a
continuous period in excess of three months without the participation of an
approved Principal Investigator. This contract is based on the Principal
Investigator devoting [*] of effort to the project over the term of the
contract. The contractor shall advise the Contracting Officer if the Principal
Investigator will, or plans to, revise the level of effort estimated in the
contractor's proposal. A curriculum vitae shall be provided for professional
associates added to the research project or substituted during the course of
work.

 

  

CLAUSES INCORPORATED BY FULL TEXT

 

 

GOOD LABORATORY PRACTICES (DEC 2006) (USAMRAA)

 

The conduct of studies on investigational new drugs or devices shall comply with
the GOOD LABORATORY PRACTICE (GLP) FOR NONCLINICAL LABORATORY STUDIES
regulations 21 CFR 58. The contractor shall notify the Administrative
Contracting Officer by telephone immediately upon announcement by a
representative of the Food and Drug Administration (FDA) of an inspection of
studies performed under this contract. In addition to the FDA representative,
the Contracting Officer's Representative (COR) shall have access to the
contractor's records and specimens. With reference to paragraph 58.195(h) of the
GLP regulations, the contractor shall notify the COR in writing in addition to
the FDA, should the contractor go out of business and/or transfer the records
during the periods prescribed in paragraph 58.195. On expiration or termination
of the contract, the contractor shall notify the COR of any remaining unused
test articles.

 

  

CLAUSES INCORPORATED BY FULL TEXT

 

 

CURRENT GOOD MANUFACTURING PRACTICES (DEC 2006) (USAMRAA)

 

The drug or biological drug products required by this contract shall be
developed and produced in compliance with the CURRENT GOOD MANUFACTURING
PRACTICE (CGMP) FOR FINISHED PHARMACEUTICALS regulations for parenteral
products, 21 CFR, Part 211. Results of routine FDA inspections for licensed
facilities as recorded on Form FDA 482 shall be supplied to the Contracting
Officer's Representative and become part of the contract file.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 14 of 77
 

  

CLAUSES INCORPORATED BY FULL TEXT

 

 

USE OF TECHNICAL REFERENCE FACILITY (APR 2005) (USAMRAA)

 

The contractor agrees to use, to the extent practical, the technical reference
facilities of the Defense Technical Information Center (DTIC) for the purpose of
surveying existing knowledge and avoiding needless duplication of scientific and
engineering effort and the expenditure thereby represented. The DTIC
headquarters office is located at 8725 John J. Kingman Road, Fort Belvoir, VA
22060-6218. Information can also be obtained via the Internet at
http://www.dtic.mil or via the toll-free number for the DTIC help desk,
1-800-225-3842. To the extent practical, all other sources, whether or not
Government controlled, should be consulted for the same purpose.

  

 

 

CLAUSES INCORPORATED BY FULL TEXT

 

 

INVESTIGATING AND REPORTING POSSIBLE SCIENTIFIC MISCONDUCT (MAR 1999) (USAMRAA)

 

a. "Misconduct" or "Misconduct in Science" is defined as fabrication,
falsification, plagiarism, or other practices that seriously deviate from those
that are commonly accepted within the scientific community for proposing,
conducting or reporting research. It does not include honest error or honest
differences in interpretations or judgments of data.

 

b. Contractors shall foster a research environment that prevents misconduct in
all research and that deals forthrightly with possible misconduct associated
with research for which U.S. Army Medical Research and Materiel Command funds
have been provided or requested.

 

c. The contractor agrees to:

(1) Establish and keep current an administrative process to review, investigate,
and report allegations of misconduct in science in connection with research
conducted by the contractor;

(2) Comply with its own administrative process;

(3) Inform its scientific and administrative staff of the policies and
procedures and the importance of compliance with those policies and procedures;

(4) Take immediate and appropriate action as soon as misconduct on the part of
employees or persons within the organization's control is suspected or alleged;
and

(5) Report to the Administrative Contracting Officer (ACO) a decision to
initiate an investigation into possible scientific misconduct.

 

d. The contractor is responsible for notifying the ACO of appropriate action
taken if at any stage of an inquiry or investigation any of the following
conditions exist:

(1) An immediate health hazard is involved;

(2) There is an immediate need to protect Federal funds or equipment;

(3) A probability exists that the alleged incident will be reported publicly; or

(4) There is a reasonable indication of possible criminal violation.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 15 of 77
 

  

52.035-4030 CONTRACTOR SAFETY AND REPORTING (NON-BDRP) (DEC 2006) (USAMRAA)

 

 

a. The contractor shall operate under established safety programs for all
biosafety levels of work as identified in the Safety Program Plan, which is
incorporated in this contract. The safety programs shall ensure that personnel,
facilities, and the environment are protected from accidents and hazardous
exposures.

 

b. The contractor shall conduct this contract work under established operating
procedures which ensure that all individuals who have access to areas for
storage, handling, and disposal of etiologic agents are trained and are
thoroughly familiar with safety requirements. Such procedures shall assure full
compliance with the regulatory standards cited above.

 

c. The contractor shall conduct an inspection and report the results of all
required biosafety inspections for all Research, Development, Test, or
Evaluation work in accordance with the below listed timeframes. As a minimum the
safety inspections shall address those factors identified in the Safety Program
Plan.

 

1. For Biosafety Level (BL) 1 and 2:

Time                     Inspector

Preaward             Government designated Biosafety Officer

Quarterly             Contractor safety personnel

Weekly                First line supervisor

 

2. For Biosafety Level (BL) 3:

Time                     Inspector

Preaward             Government designated Biosafety Officer

Monthly              Contractor safety personnel

Annual                Government designated Biosafety Officer

Weekly                First line supervisor

 

3. For Biosafety Level (BL) 4:

Time                     Inspector

Preaward             Government designated Biosafety Officer

Monthly              Contractor safety personnel

Annual                Government designated Biosafety Officer

Weekly                First line supervisor

 

4. Copies of all biosafety inspection reports will be distributed as follows:

 

Original: In the contractor's records

 

One copy to the following:

 

a.             US Army Medical Research and Materiel Command

ATTN: MCMR-ZC-SSE

504 Scott Street

Fort Detrick, Maryland 21702-5012

 

b.             US Army Medical Research and Materiel Command

ATTN: MCMR-ZB-DRI

504 Scott Street

Fort Detrick, Maryland 21702-5012

 

c.             US Army Medical Research Acquisition Activity

ATTN: MCMR-AAA-SD

820 Chandler Street

Fort Detrick, Maryland 21702-5014

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 16 of 77
 

  

PROHIBITION OF HUMAN RESEARCH (JUN 2013 ) (USAMRAA)

 

** PROHIBITION – READ FURTHER FOR DETAILS **

 

Research under this award involving the use of human subjects, to include the
use of human anatomical substances or identifiable private information (human
data), shall not begin until the USAMRMC’s Office of Research Protections (ORP)
provides authorization that the research may proceed. Written approval to begin
research will be issued from the USAMRMC ORP, under separate notification to the
contractor. Written approval from the USAMRMC ORP is also required for any
subcontractor that will use funds from this award to conduct research involving
human subjects.

 

Research involving human subjects shall be conducted in accordance with the
protocol submitted to and approved by the USAMRMC ORP. Complete study records
shall be maintained for each human research study and shall be made available
for review by representatives of the USAMRMC. Research records shall be stored
in a confidential manner so as to protect the confidentiality of subject
information.

The contractor is required to adhere to the following reporting requirements:

 

Submission of major modifications to the protocol, continuing review
documentation, and the final report are required as outlined in the USAMRMC ORP
approval memorandum.

 

Unanticipated problems involving risks to subjects or others, subject deaths
related to participation in the research, clinical holds (voluntary or
involuntary), and suspension or termination of this research by the IRB, the
institution, the Sponsor, or regulatory agencies, shall be promptly reported to
the USAMRMC ORP and the USAMRAA Contracting Office.

 

The knowledge of any pending compliance inspection/visits by the FDA, ORP, or
other government agency concerning this clinical investigation or research, the
issuance of Inspection Reports, FDA Form 483, warning letters or actions taken
by any Regulatory Agencies including legal or medical actions, and any instances
of serious or continuing noncompliance with regulatory requirements that relate
to this clinical investigation or research, shall be reported immediately to the
USAMRMC ORP and the USAMRAA Contracting Office.

 

Non-compliance with these terms and conditions may result in withholding of
funds and/or the termination of the award.

 

 

 

52.035-4035 PROHIBITION OF USE OF LABORATORY ANIMALS (JUN 2013) (USAMRAA)

 

** PROHIBITION – READ FURTHER FOR DETAILS **

 

Notwithstanding any other terms and conditions contained in this award or
incorporated by reference herein, the contractor is expressly forbidden to use
or subcontract for the use of laboratory animals in any manner whatsoever
without the express written approval of the USAMRMC, Animal Care and Use Review
Office (ACURO). Written authorization to begin research under the applicable
protocol(s) proposed for this award will be issued in the form of an approval
letter from the USAMRMC ACURO to the contractor with a copy to the USAMRAA
Contracting Office. Furthermore, modifications to already approved protocols
require approval by ACURO prior to implementation. Once approved, notification
must be given immediately to USAMRAA contracting. For each fiscal year, the
contractor shall maintain, and upon request from ACURO, submit animal usage
information. Non-compliance with any of these terms and conditions may result in
withholding of funds and/or ther terminations of the award.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 17 of 77
 

  

52.035-4036 PROHIBITION OF USE OF HUMAN CADAVERS (JUN 2013) (USAMRAA)

 

** PROHIBITION – READ FURTHER FOR DETAILS**

 

Research, development, testing and evaluation (RDT&E), education or training
activities involving human cadavers under this award shall not begin until
approval is granted in accordance with the Army Policy for Use of Human Cadavers
for RDT&E, Education, or Training, 20 April 2012
(https://mrmc.amedd.army.mil/index.cfm?pageid=research_ protections.overview).
The USAMRMC Office of Research Protections (ORP) is the Action Office
(hrpo@amedd.army.mil) for this policy. Approval must be obtained from the Head
of the Army organization that is supporting/funding the activity involving
cadavers as described in the Army Policy for Use of Human Cadavers. For certain
activities involving cadavers, approval must also be obtained from ORP. Award
contractors must coordinate with the supporting/funding Army organization to
ensure that proper approvals are obtained. Written approvals to begin the
activity will be issued under separate notification to the contractor.
Non-compliance with these terms and conditions may result in withholding of
funds and/or the termination of the award. 

 

 

CLAUSES INCORPORATED BY FULL TEXT

 

 

CONTRACTOR IDENTIFICATION (DEC 2005) (USAMRAA)

 

When contractor personnel perform the services required in this contract on a
Government installation they are required to possess and wear an identification
badge that displays his or her name and the name of the Company. The contractor
shall ensure that contractor personnel identify themselves as contractors when
attending meetings, answering Government telephones, providing any type of
written correspondence, or working in situations where their actions could be
construed as official Government acts.

 

While performing in a contractor capacity, contractor personnel shall refrain
from using their retired or reserve component military rank or title in all
written or verbal communications.

  

 

CLAUSES INCORPORATED BY FULL TEXT

 

 

REPORTS, MANUSCRIPTS AND PUBLIC RELEASES (DEC 2006) (USAMRAA)

 

a. Contractors are encouraged to publish results of research supported by the US
Army Medical Research and Materiel Command (USAMRMC) in appropriate media forum.
Any publication, report or public release, which may create a statutory bar to
the issuance of a patent on any subject invention, shall be coordinated with
appropriate patent counsel.

 

b. Manuscripts intended for publication in any media shall be submitted to the
Contracting Officer and Contracting Officer's Representative (COR),
simultaneously with submission for publication. Review of such manuscripts is
for comment to the Principal Investigator, not for approval or disapproval.
Courtesy copies of the reprint shall be forwarded to the Contracting Officer and
COR, even though publication may be subsequent to the expiration of the
contract.

 

c. The Contractor shall notify the Contracting Officer of planned news releases,
planned publicity, advertising material concerning contract work, and planned
presentations to scientific meetings, prior to public release. This is not
intended to restrict dissemination of research information but to allow USAMRMC
advance notice in order to adequately respond to inquiries.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 18 of 77
 

  

d. Manuscripts, reports, public releases and abstracts, which appear in
professional journals, media and programs, shall include the following
statements:

 

(l) "This work is supported by the US Army Medical Research and Materiel Command
under Contract No. W81XWH-15-C-0046"

 

(2) "The views, opinions and/or findings contained in this report are those of
the author(s) and should not be construed as an official Department of the Army
position, policy or decision unless so designated by other documentation."

 

(3) As applicable, if the research involves the use of animals, the Contractor
must include the following statement: "In conducting research using animals, the
investigator(s) adhered to the Animal Welfare Act Regulations and other Federal
statutes relating to animals and experiments involving animals and the
principles set forth in the current version of the Guide for Care and Use of
Laboratory Animals, National Research Council."

 

(4) As applicable, if the research involves human use, the Contractor must
include the following statement: "In the conduct of research where humans are
the subjects, the investigator(s) adhered to the policies regarding the
protection of human subjects as prescribed by Code of Federal Regulations (CFR)
Title 45, Volume 1, Part 46; Title 32, Chapter 1, Part 219; and Title 21,
Chapter 1, Part 50 (Protection of Human Subjects)."

 

(5) As applicable, if the research involves the use of recombinant DNA, the
Contractor must include the following statement: "In conducting work involving
the use of recombinant DNA the investigator(s) adhered to the current version of
the National Institutes of Health (NIH) Guidelines for Research Involving
Recombinant DNA Molecules."

  

 

KEY PERSONNEL (MAR 1999) (USAMRAA)

 

a. The Contractor agrees to utilize the following Key Personnel on this
contract:

 

Pamela Palmer: [*] - Chief Medical Officer (and Principal Investigator)

[*], Clinical Operations

[*], Clinical Operations

[*], Medical Affairs

[*] Regulatory

[*], Regulatory Affairs

[*], Engineering

[*], Quality

[*], Pharmaceutical Development

[*], Manufacturing Engineering

[*] Program Manager

 

b. The above Key Personnel shall be utilized as necessary to fulfill the
requirements of this contract.

c. The offerer must provide thorough and detailed documentation of the
experience, abilities, and background for Key Personnel under this contract in
the form of resumes or equivalent statements of qualifications. Such
documentation should include but not be limited to: name, curriculum vitae, type
and description of experience.

d. The contractor agrees that during the contract performance period
substitution for Key Personnel shall not be permitted unless such substitution
is necessitated by sudden illness, death, or termination of employment. In any
of these events, the contractor shall promptly notify the Contracting Officer
and provide the information required by paragraph (e) below.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 19 of 77
 

 

e. All requests for substitutions must provide a detailed

explanation of the circumstances necessitating the proposed

substitution(s), a complete resume for the proposed substitute(s), and any other
information requested by the Contracting Officer needed to approve or disapprove
the proposed substitution(s). All proposed substitutes shall have qualifications
that are equal to or higher than the qualifications of the person to be
replaced. The Contracting Officer or his authorized representative will evaluate
such requests and promptly notify the contractor of his approval or disapproval
thereof.

f. If any of the listed Key Personnel are subcontractor

personnel, the contractor shall include the substance of this clause in any
subcontract which he awards under this contract.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 20 of 77
 

 

Section E - Inspection and Acceptance 

 

 

 

INSPECTION AND ACCEPTANCE TERMS

 

Supplies/services will be inspected/accepted at:

 

CLIN

INSPECT AT

INSPECT BY

ACCEPT AT

ACCEPT BY

0001

Destination

Government

Destination

Government

000101

N/A

N/A

N/A

Government

000102

N/A

N/A

N/A

Government

000103

N/A

N/A

N/A

Government

0002

Destination

Government

Destination

Government

  

 

 

CLAUSES INCORPORATED BY REFERENCE

 

 

52.209-6

Protecting the Government's Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment

 

AUG 2013

52.246-3

Inspection Of Supplies Cost-Reimbursement

 

MAY 2001

52.246-8

Inspection Of Research And Development Cost Reimbursement

 

MAY 2001

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 21 of 77
 

 

Section F - Deliveries or Performance 

 

 

 

DELIVERY INFORMATION

 

CLIN

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

DODAAC

 

 

 

 

 

0001

POP 11-MAY-2015 TO

10-NOV-2016

N/A

FORT DETRICK-USAMMDA

FORT DETRICK-USAMMDA

1430 FORT DETRICK

FREDERICK MD 21702

FOB: Destination

W806YH

 

 

 

 

 

000101

N/A

N/A

N/A

N/A

 

 

 

 

 

000102

N/A

N/A

N/A

N/A

 

 

 

 

 

000103

N/A

N/A

N/A

N/A

 

 

 

 

 

0002

N/A

N/A

N/A

N/A

  

 

 

CLAUSES INCORPORATED BY REFERENCE

 

 

52.242-15 Alt I

Stop-Work Order (Aug 1989) - Alternate I

 

APR 1984

  

 

 

CLAUSES INCORPORATED BY FULL TEXT

 

 

REPORTING REQUIREMENTS (OCT 2009) (USAMRAA)

 

Technical reporting requirements (Programmatic Line Review, Monthly, Quarterly,
and/or Annual/Final Reports) applicable to this award are annotated below:

 

_______ PROGRAMMATIC LINE REVIEW (PLR)

 

a. The reporting requirements for Telemedicine and Advanced Technology Research
Center (TATRC) include quarterly, annual and final reports and the Principal
Investigator's (PI's) participation in at least one programmatic line review
(PLR) for this project each year of the project's period-of-performance.

 

b. The PI shall prepare for and participate in at least one PLR for this project
for each year of the project's term, at the COR's request. The invitation and
format for the programmatic review will be provided by TATRC at least 90 days
prior to the meeting. The meetings will generally be held in the Fort Detrick,
Maryland, area, but may occur elsewhere in the U.S. Participation in the PLR
will be in lieu of submitting next scheduled Quarterly report required under the
award.

  





 



[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended 

 

 
 

--------------------------------------------------------------------------------

Page 22 of 77
 

  

__XX___ MONTHLY TECHNICAL PROGRESS REPORTS

 

a. The contractor shall submit a Monthly Technical Progress Report covering work
accomplished during each month of contract performance. It shall be brief,
factual, and informal, and shall be prepared in accordance with the following:

 

(l) Cover containing:

 

     (a) Contract number and title

 

     (b) Type of report, sequence number of report, and period of performance
being reported

 

     (c) Contractor's name, address, and telephone number

 

     (d) Principal Investigator

 

     (e) Date of publication

 

     (f) Contracting Officer's Representative

 

(2) Section I - A brief introduction covering the purpose and scope of the
research effort.

 

 (3) Section II - A brief description of overall progress to date plus a
separate description for each task or other logical segment of work on which
effort was expended during the report period. Description shall include
pertinent data and graphs in sufficient detail to explain any significant
results achieved.

 

(4) Section III - Problem Areas

 

     (a) A description of current problems that may impede performance along
with proposed corrective action.

 

     (b) A description of anticipated problems that have a potential to impede
progress and what corrective action is planned should the problem materialize.

 

(5) Section IV - A description of work to be performed during the next reporting
period.

 

(6) Section V - Administrative Comments (Optional) - Description of proposed
site visits and participation in technical meetings, journal manuscripts in
preparation, coordination with other organizations conducting related work, etc.

 

(7) Section VI - A Gantt Chart showing actual progress versus scheduled
progress.

 

b. Monthly Technical Progress Reports shall be prepared by the seventh day
following the month being reported, and shall be received within 10 days of the
report month. The Monthly Technical Progress Report shall be submitted to the
following addresses:

 

One Copy:            Director

U.S. Army Medical Research Acquisition Activity (USAMRAA)

ATTN: MCMR-AAA-SD

820 Chandler Street

Fort Detrick, MD 21702-5014

 

One Copy:            US Army Medical Materiel Development Activity

ATTN: [*]

1430 Veterans Way

Fort Detrick, MD 21702-5059

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 23 of 77
 

  

________ QUARTERLY REPORTS

 

a. Quarterly reports are the most immediate and direct contact between the
Principal Investigator (PI) and the Contracting Officer's Representative (COR).
The reports provide the means for keeping this Command advised of developments
and problems as the contract effort proceeds. The quarterly reports also provide
a measure against which decisions on release of funding and on requests for
supplements are made.

 

b. In accordance with Section C., a Quarterly Report shall be submitted for each
three-month period beginning with the effective date of the contract. This
requirement includes all three-month periods of the contract.

 

c. Copies of each report shall be submitted in the quantities indicated to the
addresses shown below within fifteen (15) days after the end of each quarter.
Internal Government distribution will be made by those offices.

 

(1) One (l) copy of the report to:

 

Insert Name and Address of COR

 

  (2) One (1) copy of the report to:

 

Director

U.S. Army Medical Research Acquisition Activity

ATTN: MCMR-AAA-_(Insert Applicable Office Symbol and Award Number

820 Chandler Street

Fort Detrick, MD 21702-5014

 

d. The Quarterly Report sample (See following Quarterly Report Format) shall
serve as the format. Each item of the report format shall be completed.

 

 

QUARTERLY REPORT FORMAT

 

 

1. Contract No. _______________________________2. Report Date _____________

 

3. Reporting period from __________________________ to ________________________

 

4. PI ________________________________________ 5. Telephone No. ______________

 

6. Institution_________________________________________________________________

 

7. Project Title______________________________________________________________

_______________________________________________________________________________

_______________________________________________________________________________

 

8. Current staff, with percent effort of each on project.

 

__________________________     _____%     __________________________     _____%

 

__________________________     _____%     __________________________     _____%

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 24 of 77
 

 

9. Contract expenditures to date (as applicable):

 

                This
Qtr/Cumulative                                                          This
Qtr/Cumulative

 

Personnel ___________________/_____________Travel ___________/_____________

 

Fringe Benefits ______________/____________Equipment ____________/_________

 

Supplies ___________________/______________Other ______________/___________

 

 

This Qtr/Cumulative

 

Subtotal _______________________/________________

 

Indirect Costs _________________/________________

 

Fee ____________________________/________________

 

Total _________________________/_________________

 

10. Comments on administrative and logistical matters.

 

_______________________________________________________________________________

 

_______________________________________________________________________________

 

_______________________________________________________________________________

 

11. Use additional page(s), as necessary, to describe scientific progress for
the quarter in terms of the tasks or objectives listed in the statement of work
for this contract.

 

12. Use additional page(s) to present a brief statement of plans or milestones
for the next quarter.

 

________ FORMAT REQUIREMENTS FOR ANNUAL/FINAL REPORTS

 

a. Annual reports must provide a complete summary of the research
accomplishments to date with respect to the approved Statement of Work. Journal
articles can be substituted for detailed descriptions of specific aspects of the
research, but the original articles must be attached to the report as an
appendix and appropriately referenced in the text. The importance of the report
to decisions relating to continued support of the research cannot be
over-emphasized. An annual report shall be submitted within 30 calendar days of
the anniversary date of the award for the preceding 12-month period. If the
award period of performance is extended by the Contracting Officer then an
annual report must still be submitted within 30 calendar days of the anniversary
date of the award. A final report will be due upon completion of the extended
performance date that describes the entire research effort.

 

b. A final report summarizing the entire research effort, citing data in the
annual reports and appended publications shall be submitted at the end of the
award performance period. The final report will provide a complete reporting of
the research findings. Journal publications can be substituted for detailed
descriptions of specific aspects of the research, but an original copy of each
publication must be attached as an appendix and appropriately referenced in the
text. All final reports must include a bibliography of all publications and
meeting abstracts and a list of personnel (not salaries) receiving pay from the
research effort.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 25 of 77
 

  

Although there is no page limitation for the reports, each report shall be of
sufficient length to provide a thorough description of the accomplishments with
respect to the approved Statement of Work. Submission of the report in
electronic format (PDF or Word file only) shall be submitted to
https://ers.amedd.army.mil.

 

All reports shall have the following elements, in this order:

 

FRONT COVER: A Sample front cover is provided at
https://mrmc.amedd.army.mil/rrpindex.asp. The Accession Document (AD) Number
should remain blank.

 

STANDARD FORM 298: A Sample SF 298 is provided at
https://mrmc.amedd.army.mil/rrpindex.asp. The abstract in Block 13 must state
the purpose, scope, major findings and be an up-to-date report of the progress
in terms of results and significance. Subject terms are keywords that may have
previously assigned to the proposal abstract or are keywords that may be
significant to the research. The number of pages shall include all pages that
have printed data (including the front cover, SF 298, table of contents, and all
appendices). Please count pages carefully to ensure legibility and that there
are no missing pages as this delays processing of reports. Page numbers should
be typed: please do not hand number pages.

 

TABLE OF CONTENTS: Sample table of contents provided at
https://mrmc.amedd.army.mil/rrpindex.asp.

 

INTRODUCTION: Narrative that briefly (one paragraph) describes the subject,
purpose and scope of the research.

 

BODY: This section of the report shall describe the research accomplishments
associated with each task outlined in the approved Statement of Work. Data
presentation shall be comprehensive in providing a complete record of the
research findings for the period of the report. Provide data explaining the
relationship of the most recent findings with that of previously reported
findings. Appended publications and/or presentations may be substituted for
detailed descriptions of methodology but must be referenced in the body of the
report. If applicable, for each task outlined in the Statement of Work,
reference appended publications and/or presentations for details of result
findings and tables and/or figures. The report shall include negative as well as
positive findings. Include problems in accomplishing any of the tasks.
Statistical tests of significance shall be applied to all data whenever
possible. Figures and graphs referenced in the text may be embedded in the text
or appended. Figures and graphs can also be referenced in the text and appended
to a publication. Recommended changes or future work to better address the
research topic may also be included, although changes to the original Statement
of Work must be approved by the Army Contracting Officer's Representative. This
approval must be obtained prior to initiating any change to the original
Statement of Work.

 

KEY RESEARCH ACCOMPLISHMENTS: Bulleted list of key research accomplishments
emanating from this research.

 

REPORTABLE OUTCOMES: Provide a list of reportable outcomes that have resulted
from this research to include:

 

manuscripts, abstracts, presentations; patents

and licenses applied for and/or issued; degrees

obtained that are supported by this award;

development of cell lines, tissue or serum

repositories; infomatics such as databases and

animal models, etc.; funding applied for based

on work supported by this award; employment

or research opportunities applied for and/or

received based on experience/training supported

by this award.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 26 of 77
 

  

CONCLUSION: Summarize the results to include the importance and/or implications
of the completed research and when necessary, recommend changes on future work
to better address the problem. A "so what section" which evaluates the knowledge
as a scientific or medical product shall also be included in the conclusion of
the report.

 

REFERENCES: List all references pertinent to the report using a standard journal
format (i.e. format used in Science, Military Medicine, etc.).

 

APPENDICES: Attach all appendices that contain information that supplements,
clarifies or supports the text. Examples include original copies of journal
articles, reprints of manuscripts and abstracts, a curriculum vitae, patent
applications, study questionnaires, and surveys, etc.

 

     Pages shall be consecutively numbered throughout the report. DO NOT
RENUMBER PAGES IN THE APPENDICES.   

 

     Mark all pages of the report which contain proprietary or unpublished data
that should be protected by the U.S. Government. REPORTS NOT PROPERLY MARKED FOR
LIMITATION WILL BE DISTRIBUTED AS APPROVED FOR PUBLIC RELEASE. It is the
responsibility of the Principal Investigator to advise the U.S. Army Medical
Research and Materiel Command when restricted limitation assigned to a document
can be downgraded to Approved for Public Release. DO NOT USE THE WORD
"CONFIDENTIAL" WHEN MARKING DOCUMENTS.

  

 

FACILITY SAFETY PLAN STATUS REPORT (DEC 2006) (USAMRAA)

 

1. A Facility Safety Plan Status Report must be submitted annually starting no
later than 1 year after obtaining the initial approval of the institution’s
Facility Safety Plan. In the event that the Principal Investigator changes
during the performance under this contract, the new Principal Investigator shall
complete the "Newly Appointed Principal Investigator Assurance" form (see
paragraph 3).

 

2. As a part of the annual Facility Safety Plan Status Report, the Facility
Safety Director/Manager must provide the following: A brief description of any
parts of the Facility Safety Plan that may have changed during the past 12
months. (Additional pages may be attached.)

 

During the past 12 months:

1. Have any change(s) in Research Operation Safety Procedure(s) been made?

    Yes _____ No _____

     If yes, briefly describe:

 

2. Have any modifications to the facility, equipment, and description (e.g., new
equipment purchased, hood ventilation certification) been made?

    Yes _____ No _____

     If yes, briefly describe:

 

3. Hazard Analysis: Have any new hazards been identified for any of the awards
supported by

    the USAMRMC?

    Yes _____ No _____

    If yes, provide a hazard analysis for each new hazard.

 

4. Radioactive Materials: Have any significant change(s) occurred in the use of
the radioactive materials?

    Yes _____ No _____

    If yes, briefly describe:

 

    a. Are there any additional radioactive materials in use?

 Yes _____ No _____

 If yes, list additional material(s).

 

    b. Is the radioactive material licensure current?

 Yes _____ No _____

  If no, please explain.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 27 of 77
 

  

I certify that all of the above elements are true and correct to the best of my
knowledge, and I

assure that this institution provides a safe environment for its employees
working in research

laboratories in accordance with Federal, State, and local government
regulations. This safety

office provides employee safety training and periodic laboratory inspections in
an effort to

minimize, eliminate, or control potential hazards to the employees and the
public.

 

I understand that the Safety Office, USAMRMC, may conduct periodic site visits
in order to

ensure the indicated elements are in compliance with regulatory requirements.

 

Name of the Institution: _____________________________________________________

 

Name of Safety Director/Manager: ____________________________________________

 

 

Signature: ______________________________ Date: __________________________

                        Safety Director/Manager

 

E-mail Address: _____________________________________________________

 

Phone Number: _____________________________________________________

 

Fax Number: _______________________________________________________

 

Facility Safety Plan approved by USAMRMC Safety Office: ______________ Date
________

 

3. Newly Appointed Principal Investigator Assurance

 

________ I assure that I have coordinated with the Facility Safety
Director/Manager in the research, and have discussed with him/her all aspects of
the research-related specific safety issues, and will help him/her prepare the
annual Facility Safety Plan Status Report.

 

________ I assure that I will comply with my institution’s safety program and
its requirements.

 

________ I understand that I am directly responsible for all aspects of safety
and occupational health specific to my research protocol.

 

________ I assure that I will report to the Facility Safety Director/Manager any
changes in the safety or occupational health practices due to changes in my
originally planned research.

 

________ I assure that hazards associated with my research have been identified,
eliminated and/or controlled.

 

________ I assure that all safety requirements are in compliance with 32 CFR 626
and 627, “Biological Defense Safety Program and Biological Defense Safety
Program, Technical Safety Requirements” (if applicable).

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 28 of 77
 

 

_________________________________________

Name of Principal Investigator (print)

 

 

 

 

Signature

 

            Date

 

Mailing Address: ________________________________________________________

                                                                                  
Street

                             
  ________________________________________________________

                                      City                                     
State                                               Zip Code

 

Phone Number: ______________________________________________________________

 

Fax: _______________________________________________________________________

 

E-mail Address: ______________________________________________________________

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 29 of 77
 

 

Section G - Contract Administration Data

  

 

 

ACCOUNTING AND APPROPRIATION DATA

 

AA: 09720142015013000018N10337374255

R.0011882.5.3

6100.9000021001

COST CODE: A74FG

 

 

AMOUNT: $993,000.00

 

 

CIN GFEBS001062245800003: $993,000.00

 

 

 

 

 

AB: 09720142015013000018310444441255 

R.0012070.9

6100.9000021001

COST CODE: A7444

 

 

AMOUNT: $6,500,000.00

 

 

CIN GFEBS001062245800004: $6,500,000.00

 

 

 

 

 

AC: 09720152016013000018N10337374255

R.0014944.4.4

6100.9000021001

COST CODE: A74FG

 

 

AMOUNT: $3,490,000.00

 

 

CIN GFEBS001062245800005: $3,490,000.00

 

 

 

 

CLAUSES INCORPORATED BY FULL TEXT

 

 

52.004-4002 Contractor Performance Assessment Reporting System (CPARS) (USAMRAA)
(September 2009)

 

The Contractor Performance Assessment Reporting System (CPARS) has been adopted
electronically to capture assessment data and manage the evaluation process.
CPARS is used to assess a contractor's performance and provide a record, both
positive and negative, on a given contract during a specific period of time. The
CPARS Automated Information System (AIS) collection tool and other CPARS
information can be accessed at https://www.cpars.csd.disa.mil. CPARS collects
contractor performance information and passes it to the Federal Past Performance
Information Retrieval System (PPIRS) where it can be retrieved by Federal
Government Agencies including the DoD Services. The CPARS process is designed
with a series of checks and balances to facilitate the objective and consistent
evaluation of contractor performance. Both government and contractor program
management perspectives are captured on the CPAR form and together make a
complete CPAR. The Contractor shall assign and provide to the Contracting
Officer's Representative (COR), within 10 calendar days after award, the name,
title, email address and phone number of the designated Contractor
Representative (CR) within their firm who will be responsible for CPAR
information and reviewing the Government's proposed assessment for the period of
performance. A User ID and Password for the CPARS will be provided to the
designated CR for this purpose of accessing the CPARS. The CR has the authority
to: Receive the Government evaluation; Review/comment/return the evaluation to
the Government within 30 calendar days after the Government's evaluation is
completed; Request a meeting to discuss the CPAR. This meeting must be
requested, in writing, no later than seven calendar days from the receipt of the
CPAR and must be held during the contractor’s 30-day review period. The CR must
either concur or nonconcur to each CPAR.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 30 of 77
 

 

252.201-7000 CONTRACTING OFFICER'S REPRESENTATIVE (DEC 1991)

 

(a) "Definition. Contracting officer's representative" means an individual
designated in accordance with subsection 201.602-2 of the Defense Federal
Acquisition Regulation Supplement and authorized in writing by the contracting
officer to perform specific technical or administrative functions.

 

(b) If the Contracting Officer designates a contracting officer's representative
(COR), the Contractor will receive a copy of the written designation. It will
specify the extent of the COR's authority to act on behalf of the contracting
officer. The COR is not authorized to make any commitments or changes that will
affect price, quality, quantity, delivery, or any other term or condition of the
contract.

 

(End of clause)

 

 

 

252.232-7006 WIDE AREA WORKFLOW PAYMENT INSTRUCTIONS (MAY 2013)

 

(a) Definitions. As used in this clause--

 

Department of Defense Activity Address Code (DoDAAC) is a six position code that
uniquely identifies a unit, activity, or organization.

 

Document type means the type of payment request or receiving report available
for creation in Wide Area WorkFlow (WAWF).

 

Local processing office (LPO) is the office responsible for payment
certification when payment certification is done external to the entitlement
system.

 

(b) Electronic invoicing. The WAWF system is the method to electronically
process vendor payment requests and receiving reports, as authorized by DFARS
252.232-7003, Electronic Submission of Payment Requests and Receiving Reports.

 

(c) WAWF access. To access WAWF, the Contractor shall--

 

(1) Have a designated electronic business point of contact in the System for
Award Management at https://www.acquisition.gov; and

 

(2) Be registered to use WAWF at https://wawf.eb.mil/ following the step-by-step
procedures for self-registration available at this Web site.

 

(d) WAWF training. The Contractor should follow the training instructions of the
WAWF Web-Based Training Course and use the Practice Training Site before
submitting payment requests through WAWF. Both can be accessed by selecting the
“Web Based Training” link on the WAWF home page at https://wawf.eb.mil/.

 

(e) WAWF methods of document submission. Document submissions may be via Web
entry, Electronic Data Interchange, or File Transfer Protocol.

 

(f) WAWF payment instructions. The Contractor must use the following information
when submitting payment requests and receiving reports in WAWF for this
contract/order:

 

(1) Document type. The Contractor shall use the following document type(s).

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 31 of 77
 

 

 

Invoice as a ‘Cost Voucher’.

 

(Contracting Officer: Insert applicable document type(s). Note: If a “Combo”
document type is identified but not supportable by the Contractor's business
systems, an “Invoice” (stand-alone) and

“Receiving Report” (stand-alone) document type may be used instead.)

 

(2) Inspection/acceptance location. The Contractor shall select the following
inspection/acceptance location(s) in WAWF, as specified by the contracting
officer.

 

W806YH 

 

(Contracting Officer: Insert inspection and acceptance locations or “Not
applicable”.)

 

(3) Document routing. The Contractor shall use the information in the Routing
Data Table below only to fill in applicable fields in WAWF when creating payment
requests and receiving reports in the

system.

 

Routing Data Table*

 

Field Name in WAWF

Data to be entered in WAWF

 

Pay Official DoDAAC

[*]

Issue By DoDAAC

[*]

Admin DoDAAC

[*]

Inspect By DoDAAC

[*]

Ship To Code

[*]

Ship From Code

[*]

Mark For Code

[*]

Service Approver (DoDAAC)

[*]

Service Acceptor (DoDAAC)

[*]

Accept at Other DoDAAC

[*]

LPO DoDAAC

[*]

DCAA Auditor DoDAAC

[*]

Other DoDAAC(s)

[*]

   

 

(*Contracting Officer: Insert applicable DoDAAC information or “See schedule” if
multiple ship to/acceptance locations apply, or “Not applicable.”)

 

(4) Payment request and supporting documentation. The Contractor shall ensure a
payment request includes appropriate contract line item and subline item
descriptions of the work performed or supplies delivered, unit price/cost per
unit, fee (if applicable), and all relevant back-up documentation, as defined in
DFARS Appendix F, (e.g. timesheets) in support of each payment request.

 

(5) WAWF email notifications. The Contractor shall enter the email address
identified below in the “Send Additional Email Notifications” field of WAWF once
a document is submitted in the system.

[*] 

 

(Contracting Officer: Insert applicable email addresses or “Not applicable.”)

 

(g) WAWF point of contact. (1) The Contractor may obtain clarification regarding
invoicing in WAWF from the following contracting activity's WAWF point of
contact.

 

N/A

 

(Contracting Officer: Insert applicable information or “Not applicable.”)

 

(2) For technical WAWF help, contact the WAWF helpdesk at 866-618-5988.

 

(End of clause)

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 32 of 77
 

 

5152.232-9000 INCREMENTAL FUNDING (November 2014)(USAMRAA)

a. It is estimated that the total cost to the Government for the full
performance of this contract for the period of 5/11/2015 to 11/10/2016 will be
$17,012,744.49. There have been funds allotted for reimbursement of allowable
costs, and applicable fee incurred in the performance of this contract in the
amount of only $10,983,000.00. It is estimated that such funded amount shall be
sufficient to cover allowable expenses for the period 5/11/2015 to 6/21/2016.
The amount of the funds currently allotted may be increased by the Contracting
Officer without further concurrence of the contractor. It is estimated that the
remaining funds will be made available in accordance with the following
schedule:

 

Funding

Source

Year

Amount

Timing

DPH JWMRP

FY15

$500,000.00

Jun-2015

DHP core

FY16

$5,529,744.49

Jun-2016

TOTAL

N/A

$6,029,744.49

N/A

 

b. Pending the availability of additional funds, performance by the contractor
shall be governed by the contract clause entitled “Limitation of Funds”, FAR
52.232-22.

(End Local Clause)

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 33 of 77
 

 

Section H - Special Contract Requirements

 

RECOVERY PROVISION

REGULATORY RIGHTS IN EVENT OF PRODUCT DEVELOPMENT FAILURES

 

This contract includes research with an investigational drug, biologic or
medical device that is regulated by the U.S. Food and Drug Administration (FDA)
and requires FDA pre-market approval or clearance before commercial marketing
may begin. It is expected that this contract will result in the FDA clearance
and commercialization of the Sufentanil NanoTab™ battlefield pain management
product. The Contractor is the sponsor of the Regulatory Application (an
investigational new drug application (IND), investigational device exemption
(IDE), new drug application (NDA), biologics license application (BLA),
premarket approval application (PMA), or 510(k) pre-market notification filing
(510(k)) or another regulatory filing submitted to FDA) that controls the
research under this contract. As the sponsor of the Regulatory Application to
FDA (as the terms “sponsor” and “applicant” are defined or used in at 21 CFR
§§3.2(c), 312.5, 600.3(t), 812.2(b), 812 Subpart C, or 814.20), the Contractor
has certain standing before the FDA that entitles it to exclusive communications
related to the Regulatory Application. This provision protects the return on
research and development investment made by the U.S. Army Medical Research and
Materiel Command (USAMRMC) in the event of certain regulatory product
development failures related to the Technology.

 

The Contractor agrees to the following:

 

a. Contractor will, within three (3) business days of receipt, provide USAMRMC
with all communications and summaries thereof, both formal and informal, to or
from FDA regarding the Technology and ensure that USAMRMC representatives are
given advance notice of and are invited to participate with at least two (2)
representatives in any formal or informal sponsor meetings with FDA;

 

b. If contract is to be terminated or is about to expire prior to the time the
Contractor obtains FDA approval or clearance; or the Contractor fails to
commercially market the regulated technology within three (3) years after the
FDA issues approval or clearance, the Contractor, upon the request of the
Government:

 

(i)     shall transfer possession, ownership and sponsorship or holdership of
any Regulatory Application (including any associated expedited review
designation, priority review voucher, or marketing exclusivity eligibility or
award), regulatory correspondence, and supporting regulatory information related
to the Technology to USAMRMC or its designee;

(ii)     shall inform FDA of the transfer of sponsorship or holdership of the
Regulatory Application transferred under section (c)(i) above.

 

c. The terms of this provision and its derivative obligations:

(i) will be included in any license, sale or transfer by the Contractor to a
third party of any intellectual property covered by section (b) above.

(ii) will survive the acquisition or merger of the Contractor by or with any
third party.

(iii) will be included in any subcontracts relating to the development of the
Technology.

(iv) will survive the expiration of this contract.

 

 

SPECIAL INSTRUCTIONS

All information submitted by the Contractor to the Government or one of its
collaborating partners under this contract that is marked or designated as
“Proprietary” to the Contractor shall be treated as confidential and not
disclosed publically or to any third party without the prior written consent of
the Contractor.

 

For purposes of this contract and award, no claim, license, or rights to AcelRx
intellectual property shall transfer to the Government or its collaborating
partners, including but not limited to patents, trademarks, copyrights and trade
secrets, that were invented, disclosed, registered or filed prior to the
effective date of this agreement.

 

Contractor shall maintain all rights to its intellectual property and no rights,
title or license shall transfer to the Government or any Government
collaborating partner to any invention that was previously conceived, filed or
registered by Contractor or its agents prior to the effective date of this
agreement.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 34 of 77
 

 

Section I - Contract Clauses

 

CLAUSES INCORPORATED BY REFERENCE

 

 

52.202-1

Definitions

 

NOV 2013

52.203-3

Gratuities

 

APR 1984

52.203-5

Covenant Against Contingent Fees

 

MAY 2014

52.203-7

Anti-Kickback Procedures

 

MAY 2014

52.203-12

Limitation On Payments To Influence Certain Federal Transactions

 

OCT 2010

52.203-13

Contractor Code of Business Ethics and Conduct

 

APR 2010

52.203-17

Contractor Employee Whistleblower Rights and Requirement To Inform Employees of
Whistleblower Rights

 

APR 2014

52.204-2

Security Requirements

 

AUG 1996

52.204-4

Printed or Copied Double-Sided on Postconsumer Fiber Content Paper

 

MAY 2011

52.204-9

Personal Identity Verification of Contractor Personnel

 

JAN 2011

52.204-10

Reporting Executive Compensation and First-Tier Subcontract Awards

 

JUL 2013

52.204-13

System for Award Management Maintenance

 

JUL 2013

52.209-9

Updates of Publicly Available Information Regarding Responsibility Matters

 

JUL 2013

52.209-10

Prohibition on Contracting With Inverted Domestic Corporations

 

DEC 2014

52.215-8

Order of Precedence--Uniform Contract Format

 

OCT 1997

52.215-17

Waiver of Facilities Capital Cost of Money

 

OCT 1997

52.215-18

Reversion or Adjustment of Plans for Postretirement Benefits (PRB) Other than
Pensions

 

JUL 2005

52.215-19

Notification of Ownership Changes

 

OCT 1997

52.215-23

Limitations on Pass-Through Charges

 

OCT 2009

52.222-1

Notice To The Government Of Labor Disputes

 

FEB 1997

52.222-3

Convict Labor

 

JUN 2003

52.222-21

Prohibition Of Segregated Facilities

 

APR 2015

52.222-26

Equal Opportunity

 

APR 2015

52.222-35

Equal Opportunity for Veterans

 

JUL 2014

52.222-36

Equal Opportunity for Workers with Disabilities

 

JUL 2014

52.222-37

Employment Reports on Veterans

 

JUL 2014

52.222-40

Notification of Employee Rights Under the National Labor Relations Act

 

DEC 2010

52.222-50

Combating Trafficking in Persons

 

MAR 2015

52.222-54

Employment Eligibility Verification

 

AUG 2013

52.223-6

Drug-Free Workplace

 

MAY 2001

52.223-18

Encouraging Contractor Policies To Ban Text Messaging While Driving

 

AUG 2011

52.224-1

Privacy Act Notification

 

APR 1984

52.224-2

Privacy Act

 

APR 1984

52.225-1

Buy American--Supplies

 

MAY 2014

52.225-13

Restrictions on Certain Foreign Purchases

 

JUN 2008

52.227-1 Alt I

Authorization And Consent (Dec 2007) - Alternate I

 

APR 1984

52.227-2

Notice And Assistance Regarding Patent And Copyright Infringement

 

DEC 2007

52.227-3

Patent Indemnity

 

APR 1984

52.227-10

Filing Of Patent Applications--Classified Subject Matter

 

DEC 2007

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 35 of 77
 

 

52.228-7

Insurance--Liability To Third Persons

 

MAR 1996

52.230-2

Cost Accounting Standards

 

MAY 2014

52.230-3

Disclosure And Consistency Of Cost Accounting Practices

 

MAY 2014

52.230-6

Administration of Cost Accounting Standards

 

JUN 2010

52.232-17

Interest

 

MAY 2014

52.232-23

Assignment Of Claims

 

MAY 2014

52.232-25 Alt I

Prompt Payment (July 2013) Alternate I

 

FEB 2002

52.232-33

Payment by Electronic Funds Transfer--System for Award Management

 

JUL 2013

52.232-39

Unenforceability of Unauthorized Obligations

 

JUN 2013

52.232-40

Providing Accelerated Payments to Small Business Subcontractors

 

DEC 2013

52.233-1

Disputes

 

MAY 2014

52.233-3

Protest After Award

 

AUG 1996

52.233-4

Applicable Law for Breach of Contract Claim

 

OCT 2004

52.242-1

Notice of Intent to Disallow Costs

 

APR 1984

52.242-2

Production Progress Reports

 

APR 1991

52.242-3

Penalties for Unallowable Costs

 

MAY 2014

52.242-4

Certification of Final Indirect Costs

 

JAN 1997

52.242-13

Bankruptcy

 

JUL 1995

52.243-2 Alt V

Changes--Cost-Reimbursement (Aug 1987) - Alternate V

 

APR 1984

52.243-6

Change Order Accounting

 

APR 1984

52.244-5

Competition In Subcontracting

 

DEC 1996

52.244-6

Subcontracts for Commercial Items

 

APR 2015

52.245-9

Use And Charges

 

APR 2012

52.246-23

Limitation Of Liability

 

FEB 1997

52.246-25

Limitation Of Liability--Services

 

FEB 1997

52.247-68

Report of Shipment (REPSHIP)

 

FEB 2006

52.249-6

Termination (Cost Reimbursement)

 

MAY 2004

52.249-14

Excusable Delays

 

APR 1984

52.253-1

Computer Generated Forms

 

JAN 1991

252.203-7000

Requirements Relating to Compensation of Former DoD Officials

 

SEP 2011

252.203-7001

Prohibition On Persons Convicted of Fraud or Other Defense-Contract-Related
Felonies

 

DEC 2008

252.203-7002

Requirement to Inform Employees of Whistleblower Rights

 

SEP 2013

252.203-7003

Agency Office of the Inspector General

 

DEC 2012

252.204-7000

Disclosure Of Information

 

AUG 2013

252.204-7003

Control Of Government Personnel Work Product

 

APR 1992

252.204-7004 Alt A

System for Award Management Alternate A

 

FEB 2014

252.204-7005

Oral Attestation of Security Responsibilities

 

NOV 2001

252.204-7010

Requirement for Contractor to Notify DoD if the Contractor's Activities are
Subject to Reporting Under the U.S.- International Atomic Energy Agency
Additional Protocol

 

JAN 2009

252.204-7012

Safeguarding of Unclassified Controlled Technical Information

 

NOV 2013

252.204-7013

Limitations on the Use or Disclosure of Information by Litigation Support
Solicitation Offerors

 

FEB 2014

252.204-7014

Limitations on the Use or Disclosure of Information by Litigation Support
Contractors

 

FEB 2014

252.204-7015

Disclosure of Information to Litigation Support Contractors

 

FEB 2014

252.205-7000

Provision Of Information To Cooperative Agreement Holders

 

DEC 1991

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 36 of 77
 

 

252.209-7004

Subcontracting With Firms That Are Owned or Controlled By The Government of a
Country that is a State Sponsor of Terrorism

DEC 2014

252.211-7005

Substitutions for Military or Federal Specifications and Standards

NOV 2005

252.211-7008

Use of Government-Assigned Serial Numbers

SEP 2010

252.217-7016

Plant Protection

DEC 1991

252.219-7003

Small Business Subcontracting Plan (DOD Contracts)

OCT 2014

252.223-7004

Drug Free Work Force

SEP 1988

252.225-7004

Report of Intended Performance Outside the United States and Canada--Submission
after Award

OCT 2010

252.225-7012

Preference For Certain Domestic Commodities

FEB 2013

252.225-7048

Export-Controlled Items

JUN 2013

252.226-7001

Utilization of Indian Organizations and Indian-Owned Economic Enterprises, and
Native Hawaiian Small Business Concerns

SEP 2004

252.227-7016

Rights in Bid or Proposal Information

JAN 2011

252.227-7030

Technical Data--Withholding Of Payment

MAR 2000

252.227-7037

Validation of Restrictive Markings on Technical Data

JUN 2013

252.227-7039

Patents--Reporting Of Subject Inventions

APR 1990

252.232-7003

Electronic Submission of Payment Requests and Receiving Reports

JUN 2012

252.232-7010

Levies on Contract Payments

DEC 2006

252.235-7004

Protection of Human Subjects

JUL 2009

252.235-7011

Final Scientific or Technical Report

JAN 2015

252.237-7010

Prohibition on Interrogation of Detainees by Contractor Personnel

JUN 2013

252.242-7005

Contractor Business Systems

FEB 2012

252.242-7006

Accounting System Administration

FEB 2012

252.243-7002

Requests for Equitable Adjustment

DEC 2012

252.244-7000

Subcontracts for Commercial Items

JUN 2013

252.244-7001

Contractor Purchasing System Administration

MAY 2014

252.245-7001

Tagging, Labeling, and Marking of Government-Furnished Property

APR 2012

252.245-7002

Reporting Loss of Government Property

APR 2012

252.245-7003

Contractor Property Management System Administration

APR 2012

252.245-7004

Reporting, Reutilization, and Disposal

MAR 2015

252.246-7000

Material Inspection And Receiving Report

MAR 2008

252.246-7001

Warranty Of Data

MAR 2014

252.247-7023

Transportation of Supplies by Sea

APR 2014

 

 

CLAUSES INCORPORATED BY FULL TEXT

 

 

52.216-7 ALLOWABLE COST AND PAYMENT (JUN 2013)

 

(a) Invoicing.

 

(1) The Government will make payments to the Contractor when requested as work
progresses, but (except for small business concerns) not more often than once
every 2 weeks, in amounts determined to be allowable by the Contracting Officer
in accordance with Federal Acquisition Regulation (FAR) subpart 31.2 in effect
on the date of this contract and the terms of this contract. The Contractor may
submit to an authorized representative of the Contracting Officer, in such form
and reasonable detail as the representative may require, an invoice or voucher
supported by a statement of the claimed allowable cost for performing this
contract.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 37 of 77
 

 

(2) Contract financing payments are not subject to the interest penalty
provisions of the Prompt Payment Act. Interim payments made prior to the final
payment under the contract are contract financing payments, except interim
payments if this contract contains Alternate I to the clause at 52.232-25.

 

(3) The designated payment office will make interim payments for contract
financing on the 30th (Contracting Officer insert day as prescribed by agency
head; if not prescribed, insert “30th”) day after the designated billing office
receives a proper payment request.

 

In the event that the Government requires an audit or other review of a specific
payment request to ensure compliance with the terms and conditions of the
contract, the designated payment office is not compelled to make payment by the
specified due date.

 

(b) Reimbursing costs. (1) For the purpose of reimbursing allowable costs
(except as provided in subparagraph (b)(2) of the clause, with respect to
pension, deferred profit sharing, and employee stock ownership plan
contributions), the term "costs" includes only--

 

(i) Those recorded costs that, at the time of the request for reimbursement, the
Contractor has paid by cash, check, or other form of actual payment for items or
services purchased directly for the contract;

 

(ii) When the Contractor is not delinquent in paying costs of contract
performance in the ordinary course of business, costs incurred, but not
necessarily paid, for--

 

(A) Supplies and services purchased directly for the contract and associated
financing payments to subcontractors, provided payments determined due will be
made--

 

(1) In accordance with the terms and conditions of a subcontract or invoice; and

 

(2) Ordinarily within 30 days of the submission of the Contractor's payment
request to the Government;

 

(B) Materials issued from the Contractor's inventory and placed in the
production process for use on the contract;

 

(C) Direct labor;

 

(D) Direct travel;

 

(E) Other direct in-house costs; and

 

(F) Properly allocable and allowable indirect costs, as shown in the records
maintained by the Contractor for purposes of obtaining reimbursement under
Government contracts; and

 

(iii) The amount of financing payments that have been paid by cash, check, or
other forms of payment to subcontractors.

 

(2) Accrued costs of Contractor contributions under employee pension plans shall
be excluded until actually paid unless--

 

(i) The Contractor's practice is to make contributions to the retirement fund
quarterly or more frequently; and

 

(ii) The contribution does not remain unpaid 30 days after the end of the
applicable quarter or shorter payment period (any contribution remaining unpaid
shall be excluded from the Contractor's indirect costs for payment purposes).

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 38 of 77
 

 

 

(3) Notwithstanding the audit and adjustment of invoices or vouchers under
paragraph (g) of this clause, allowable indirect costs under this contract shall
be obtained by applying indirect cost rates established in accordance with
paragraph (d) of this clause.

 

(4) Any statements in specifications or other documents incorporated in this
contract by reference designating performance of services or furnishing of
materials at the Contractor's expense or at no cost to the Government shall be
disregarded for purposes of cost-reimbursement under this clause.

 

(c) Small business concerns. A small business concern may receive more frequent
payments than every 2 weeks.

 

(d) Final indirect cost rates. (1) Final annual indirect cost rates and the
appropriate bases shall be established in accordance with Subpart 42.7 of the
Federal Acquisition Regulation (FAR) in effect for the period covered by the
indirect cost rate proposal.

 

(2)(i) The Contractor shall submit an adequate final indirect cost rate proposal
to the Contracting Officer (or cognizant Federal agency official) and auditor
within the 6-month period following the expiration of each of its fiscal years.
Reasonable extensions, for exceptional circumstances only, may be requested in
writing by the Contractor and granted in writing by the Contracting Officer. The
Contractor shall support its proposal with adequate supporting data.

 

(ii) The proposed rates shall be based on the Contractor's actual cost
experience for that period. The appropriate Government representative and the
Contractor shall establish the final indirect cost rates as promptly as
practical after receipt of the Contractor's proposal.

 

(iii) An adequate indirect cost rate proposal shall include the following data
unless otherwise specified by the cognizant Federal agency official:

 

(A) Summary of all claimed indirect expense rates, including pool, base, and
calculated indirect rate.

 

(B) General and Administrative expenses (final indirect cost pool). Schedule of
claimed expenses by element of cost as identified in accounting records (Chart
of Accounts).

 

(C) Overhead expenses (final indirect cost pool). Schedule of claimed expenses
by element of cost as identified in accounting records (Chart of Accounts) for
each final indirect cost pool.

 

(D) Occupancy expenses (intermediate indirect cost pool). Schedule of claimed
expenses by element of cost as identified in accounting records (Chart of
Accounts) and expense reallocation to final indirect cost pools.

 

(E) Claimed allocation bases, by element of cost, used to distribute indirect
costs.

 

(F) Facilities capital cost of money factors computation.

 

(G) Reconciliation of books of account (i.e., General Ledger) and claimed direct
costs by major cost element.

 

(H) Schedule of direct costs by contract and subcontract and indirect expense
applied at claimed rates, as well as a subsidiary schedule of Government
participation percentages in each of the allocation base amounts.

 

(I) Schedule of cumulative direct and indirect costs claimed and billed by
contract and subcontract.

 

(J) Subcontract information. Listing of subcontracts awarded to companies for
which the contractor is the prime or upper-tier contractor (include prime and
subcontract numbers; subcontract value and award type; amount claimed during the
fiscal year; and the subcontractor name, address, and point of contact
information).

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 39 of 77
 

 

 

(K) Summary of each time-and-materials and labor-hour contract information,
including labor categories, labor rates, hours, and amounts; direct materials;
other direct costs; and, indirect expense applied at claimed rates.

 

(L) Reconciliation of total payroll per IRS form 941 to total labor costs
distribution.

 

(M) Listing of decisions/agreements/approvals and description of
accounting/organizational changes.

 

(N) Certificate of final indirect costs (see 52.242-4,

Certification of Final Indirect Costs).

 

(O) Contract closing information for contracts physically completed in this
fiscal year (include contract number, period of performance, contract ceiling
amounts, contract fee computations, level of effort, and indicate if the
contract is ready to close).

 

(iv) The following supplemental information is not required to determine if a
proposal is adequate, but may be required during the audit process:

 

(A) Comparative analysis of indirect expense pools detailed by account to prior
fiscal year and budgetary data.

 

(B) General organizational information and limitation on allowability of
compensation for certain contractor personnel. See 31.205-6(p). Additional
salary reference information is available at

http://www.whitehouse.gov/omb/procurement_index_exec_comp/.

 

(C) Identification of prime contracts under which the contractor performs as a
subcontractor.

 

(D) Description of accounting system (excludes contractors required to submit a
CAS Disclosure Statement or contractors where the description of the accounting
system has not changed from the

previous year's submission).

 

(E) Procedures for identifying and excluding unallowable costs from the costs
claimed and billed (excludes contractors where the procedures have not changed
from the previous year's submission).

 

(F) Certified financial statements and other financial data (e.g., trial
balance, compilation, review, etc.).

 

(G) Management letter from outside CPAs concerning any internal control
weaknesses.

 

(H) Actions that have been and/or will be implemented to correct the weaknesses
described in the management letter from subparagraph G) of this section.

 

(I) List of all internal audit reports issued since the last disclosure of
internal audit reports to the Government.

 

(J) Annual internal audit plan of scheduled audits to be performed in the fiscal
year when the final indirect cost rate submission is made.

 

(K) Federal and State income tax returns.

 

(L) Securities and Exchange Commission 10-K annual report.

 

(M) Minutes from board of directors meetings.

 

(N) Listing of delay claims and termination claims submitted which contain costs
relating to the subject fiscal year.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 40 of 77
 

 

(O) Contract briefings, which generally include a synopsis of all pertinent
contract provisions, such as: Contract type, contract amount, product or
service(s) to be provided, contract performance period, rate ceilings, advance
approval requirements, pre-contract cost allowability limitations, and billing
limitations.

 

(v) The Contractor shall update the billings on all contracts to reflect the
final settled rates and update the schedule of cumulative direct and indirect
costs claimed and billed, as required in paragraph (d)(2)(iii)(I) of this
section, within 60 days after settlement of final indirect cost rates.

 

(3) The Contractor and the appropriate Government representative shall execute a
written understanding setting forth the final indirect cost rates. The
understanding shall specify (i) the agreed-upon final annual indirect cost
rates, (ii) the bases to which the rates apply, (iii) the periods for which the
rates apply, (iv) any specific indirect cost items treated as direct costs in
the settlement, and (v) the affected contract and/or subcontract, identifying
any with advance agreements or special terms and the applicable rates. The
understanding shall not change any monetary ceiling, contract obligation, or
specific cost allowance or disallowance provided for in this contract. The
understanding is incorporated into this contract upon execution.

 

(4) Failure by the parties to agree on a final annual indirect cost rate shall
be a dispute within the meaning of the Disputes clause.

 

(5) Within 120 days (or longer period if approved in writing by the Contracting
Officer) after settlement of the final annual indirect cost rates for all years
of a physically complete contract, the Contractor shall submit a completion
invoice or voucher to reflect the settled amounts and rates. The completion
invoice or voucher shall include settled subcontract amounts and rates. The
prime contractor is responsible for settling subcontractor amounts and rates
included in the completion invoice or voucher and providing status of
subcontractor audits to the contracting officer upon request.

 

(6)(i) If the Contractor fails to submit a completion invoice or voucher within
the time specified in paragraph (d)(5) of this clause, the Contracting Officer
may--

 

(A) Determine the amounts due to the Contractor under the contract; and

 

(B) Record this determination in a unilateral modification to the contract.

 

(ii) This determination constitutes the final decision of the Contracting
Officer in accordance with the Disputes clause.

 

(e) Billing rates. Until final annual indirect cost rates are established for
any period, the Government shall reimburse the Contractor at billing rates
established by the Contracting Officer or by an authorized representative (the
cognizant auditor), subject to adjustment when the final rates are established.
These billing rates--

 

(1) Shall be the anticipated final rates; and

 

(2) May be prospectively or retroactively revised by mutual agreement, at either
party's request, to prevent substantial overpayment or underpayment.

 

(f) Quick-closeout procedures. Quick-closeout procedures are applicable when the
conditions in FAR 42.708(a) are satisfied.

 

(g) Audit. At any time or times before final payment, the Contracting Officer
may have the Contractor's invoices or vouchers and statements of cost audited.
Any payment may be (1) Reduced by amounts found by the Contracting Officer not
to constitute allowable costs or (2) Adjusted for prior overpayments or
underpayments.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 41 of 77
 

 

(h) Final payment. (1) Upon approval of a completion invoice or voucher
submitted by the Contractor in accordance with paragraph (d)(5) of this clause,
and upon the Contractor's compliance with all terms of this contract, the
Government shall promptly pay any balance of allowable costs and that part of
the fee (if any) not previously paid.

 

(2) The Contractor shall pay to the Government any refunds, rebates, credits, or
other amounts (including interest, if any) accruing to or received by the
Contractor or any assignee under this contract, to the extent that those amounts
are properly allocable to costs for which the Contractor has been reimbursed by
the Government. Reasonable expenses incurred by the Contractor for securing
refunds, rebates, credits, or other amounts shall be allowable costs if approved
by the Contracting Officer. Before final payment under this contract, the
Contractor and each assignee whose assignment is in effect at the time of final
payment shall execute and deliver--

 

(i) An assignment to the Government, in form and substance satisfactory to the
Contracting Officer, of refunds, rebates, credits, or other amounts (including
interest, if any) properly allocable to costs for which the Contractor has been
reimbursed by the Government under this contract; and

 

(ii) A release discharging the Government, its officers, agents, and employees
from all liabilities, obligations, and claims arising out of or under this
contract, except--

 

(A) Specified claims stated in exact amounts, or in estimated amounts when the
exact amounts are not known;

 

(B) Claims (including reasonable incidental expenses) based upon liabilities of
the Contractor to third parties arising out of the performance of this contract;
provided, that the claims are not known to the Contractor on the date of the
execution of the release, and that the Contractor gives notice of the claims in
writing to the Contracting Officer within 6 years following the release date or
notice of final payment date, whichever is earlier; and

 

(C) Claims for reimbursement of costs, including reasonable incidental expenses,
incurred by the Contractor under the patent clauses of this contract, excluding,
however, any expenses arising from the Contractor's indemnification of the
Government against patent liability.

 

(End of clause)

 

 

 

52.216-11 COST CONTRACT--NO FEE (APR 1984)

 

(a) The Government shall not pay the Contractor a fee for performing this
contract.

 

(b) After payment of 80 percent of the total estimated cost shown in the
Schedule, the Contracting Officer may withhold further payment of allowable cost
until a reserve is set aside in an amount that the Contracting Officer considers
necessary to protect the Government's interest. This reserve shall not exceed
one percent of the total estimated cost shown in the Schedule or $100,000,
whichever is less.

 

(End of clause)

 

 

52.217-7 OPTION FOR INCREASED QUANTITY--SEPARATELY PRICED LINE ITEM (MAR 1989)

 

The Government may require the delivery of the numbered line item, identified in
the Schedule as an option item, in the quantity and at the price stated in the
Schedule. The Contracting Officer may exercise the option by written notice to
the Contractor no later than 30 days after receipt of FDA approval. Delivery of
added items shall continue at the same rate specified in Section B, CLIN 0002,
unless the parties otherwise agree.

 

(End of clause)

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 42 of 77
 

 

52.217-8 OPTION TO EXTEND SERVICES (NOV 1999)

 

The Government may require continued performance of any services within the
limits and at the rates specified in the contract. These rates may be adjusted
only as a result of revisions to prevailing labor rates provided by the
Secretary of Labor. The option provision may be exercised more than once, but
the total extension of performance hereunder shall not exceed 6 months. The
Contracting Officer may exercise the option by written notice to the Contractor
within 30 DAYS.

 

(End of clause)

 

 

 

52.219-28 POST-AWARD SMALL BUSINESS PROGRAM REREPRESENTATION (JULY 2013)

 

(a) Definitions. As used in this clause--

 

Long-term contract means a contract of more than five years in duration,
including options. However, the term does not include contracts that exceed five
years in duration because the period of performance has been extended for a
cumulative period not to exceed six months under the clause at 52.217-8, Option
to Extend Services, or other appropriate authority.

 

Small business concern means a concern, including its affiliates, that is
independently owned and operated, not dominant in the field of operation in
which it is bidding on Government contracts, and qualified as a small business
under the criteria in 13 CFR part 121 and the size standard in paragraph (c) of
this clause. Such a concern is ``not dominant in its field of operation'' when
it does not exercise a controlling or major influence on a national basis in a
kind of business activity in which a number of business concerns are primarily
engaged. In determining whether dominance exists, consideration shall be given
to all appropriate factors, including volume of business, number of employees,
financial resources, competitive status or position, ownership or control of
materials, processes, patents, license agreements, facilities, sales territory,
and nature of business activity.

 

(b) If the Contractor represented that it was a small business concern prior to
award of this contract, the Contractor shall rerepresent its size status
according to paragraph (e) of this clause or, if applicable, paragraph (g) of
this clause, upon the occurrence of any of the following:

 

(1) Within 30 days after execution of a novation agreement or within 30 days
after modification of the contract to include this clause, if the novation
agreement was executed prior to inclusion of this clause in the contract.

 

(2) Within 30 days after a merger or acquisition that does not require a
novation or within 30 days after modification of the contract to include this
clause, if the merger or acquisition occurred prior to inclusion of this clause
in the contract.

 

(3) For long-term contracts--

 

(i) Within 60 to 120 days prior to the end of the fifth year of the contract;
and

 

(ii) Within 60 to 120 days prior to the date specified in the contract for
exercising any option thereafter.

 

(c) The Contractor shall rerepresent its size status in accordance with the size
standard in effect at the time of this rerepresentation that corresponds to the
North American Industry Classification System (NAICS) code assigned to this
contract. The small business size standard corresponding to this NAICS code can
be found at http://www.sba.gov/content/table-small-business-size-standards.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 43 of 77
 

 

(d) The small business size standard for a Contractor providing a product which
it does not manufacture itself, for a contract other than a construction or
service contract, is 500 employees.

 

(e) Except as provided in paragraph (g) of this clause, the Contractor shall
make the representation required by paragraph (b) of this clause by validating
or updating all its representations in the Representations and Certifications
section of the System for Award Management (SAM) and its other data in SAM, as
necessary, to ensure that they reflect the Contractor's current status. The

Contractor shall notify the contracting office in writing within the timeframes
specified in paragraph (b) of this clause that the data have been validated or
updated, and provide the date of the validation or update.

 

(f) If the Contractor represented that it was other than a small business
concern prior to award of this contract, the Contractor may, but is not required
to, take the actions required by paragraphs (e) or (g) of this clause.

 

(g) If the Contractor does not have representations and certifications in SAM,
or does not have a representation in SAM for the NAICS code applicable to this
contract, the Contractor is required to complete the following rerepresentation
and submit it to the contracting office, along with the contract number and the
date on which the rerepresentation was completed:

 

The Contractor represents that it ( ) is, ( ) is not a small business concern
under NAICS Code 325412- assigned to contract number W81XWH-15-C-0046.

 

(Contractor to sign and date and insert authorized signer's name and title).

 

______________________________

SIGNATURE

 

______________________________

DATE

 

______________________________

NAME

 

______________________________

TITLE

 

(End of clause)

 

 

 

52.227-11      PATENT RIGHTS--OWNERSHIP BY THE CONTRACTOR (MAY 2014)

 

(a) As used in this clause--

 

Invention means any invention or discovery that is or may be patentable or
otherwise protectable under title 35 of the U.S. Code, or any variety of plant
that is or may be protectable under the Plant Variety Protection Act (7 U.S.C.
2321, et seq.)

 

Made means--

 

(1) When used in relation to any invention other than a plant variety, the
conception or first actual reduction to practice of the invention; or

 

(2) When used in relation to a plant variety, that the Contractor has at least
tentatively determined that the variety has been reproduced with recognized
characteristics.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 44 of 77
 

 

Nonprofit organization means a university or other institution of higher
education or an organization of the type described in section 501(c)(3) of the
Internal Revenue Code of 1954 (26 U.S.C. 501(c)) and exempt from taxation under
section 501(a) of the Internal Revenue Code (26 U.S.C. 501(a)), or any nonprofit
scientific or educational organization qualified under a State nonprofit
organization statute.

 

Practical application means to manufacture, in the case of a composition of
product; to practice, in the case of a process or method; or to operate, in the
case of a machine or system; and, in each case, under such conditions as to
establish that the invention is being utilized and that its benefits are, to the
extent permitted by law or Government regulations, available to the public on
reasonable terms.

 

Subject invention means any invention of the Contractor made in the performance
of work under this contract.

 

(b) Contractor's rights. (1) Ownership. The Contractor may retain ownership of
each subject invention throughout the world in accordance with the provisions of
this clause.

 

(2) License. (i) The Contractor shall retain a nonexclusive royalty-free license
throughout the world in each subject invention to which the Government obtains
title, unless the Contractor fails to disclose the invention within the times
specified in paragraph (c) of this clause. The Contractor's license extends to
any domestic subsidiaries and affiliates within the corporate structure of which
the Contractor is a part, and includes the right to grant sublicenses to the
extent the Contractor was legally obligated to do so at contract award. The
license is transferable only with the written approval of the agency, except
when transferred to the successor of that part of the Contractor's business to
which the invention pertains.

 

(ii) The Contractor's license may be revoked or modified by the agency to the
extent necessary to achieve expeditious practical application of the subject
invention in a particular country in accordance with the procedures in FAR
27.302(i)(2) and 27.304-1(f).

 

(c) Contractor's obligations. (1) The Contractor shall disclose in writing each
subject invention to the Contracting Officer within 2 months after the inventor
discloses it in writing to Contractor personnel responsible for patent matters.
The disclosure shall identify the inventor(s) and this contract under which the
subject invention was made. It shall be sufficiently complete in technical
detail to convey a clear understanding of the subject invention. The disclosure
shall also identify any publication, on sale (i.e., sale or offer for sale), or
public use of the subject invention, or whether a manuscript describing the
subject invention has been submitted for publication and, if so, whether it has
been accepted for publication. In addition, after disclosure to the agency, the
Contractor shall promptly notify the Contracting Officer of the acceptance of
any manuscript describing the subject invention for publication and any on sale
or public use.

 

(2) The Contractor shall elect in writing whether or not to retain ownership of
any subject invention by notifying the Contracting Officer within 2 years of
disclosure to the agency. However, in any case where publication, on sale, or
public use has initiated the 1-year statutory period during which valid patent
protection can be obtained in the United States, the period for election of
title may be shortened by the agency to a date that is no more than 60 days
prior to the end of the statutory period.

 

(3) The Contractor shall file either a provisional or a nonprovisional patent
application or a Plant Variety Protection Application on an elected subject
invention within 1 year after election. However, in any case where a
publication, on sale, or public use has initiated the 1-year statutory period
during which valid patent protection can be obtained in the United States, the
Contractor shall file the application prior to the end of that statutory period.
If the Contractor files a provisional application, it shall file a
nonprovisional application within 10 months of the filing of the provisional
application. The Contractor shall file patent applications in additional
countries or international patent offices within either 10 months of the first
filed patent application (whether provisional or nonprovisional) or 6 months
from the date permission is granted by the Commissioner of Patents to file
foreign patent applications where such filing has been prohibited by a Secrecy
Order.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 45 of 77
 

 

(4) The Contractor may request extensions of time for disclosure, election, or
filing under paragraphs (c)(1), (c)(2), and (c)(3) of this clause.

 

(d) Government's rights--(1) Ownership. The Contractor shall assign to the
agency, on written request, title to any subject invention--

 

(i) If the Contractor fails to disclose or elect ownership to the subject
invention within the times specified in paragraph (c) of this clause, or elects
not to retain ownership; provided, that the agency may request title only within
60 days after learning of the Contractor's failure to disclose or elect within
the specified times.

 

(ii) In those countries in which the Contractor fails to file patent
applications within the times specified in paragraph (c) of this clause;
provided, however, that if the Contractor has filed a patent application in a
country after the times specified in paragraph (c) of this clause, but prior to
its receipt of the written request of the agency, the Contractor shall continue
to retain ownership in that country.

 

(iii) In any country in which the Contractor decides not to continue the
prosecution of any application for, to pay the maintenance fees on, or defend in
reexamination or opposition proceeding on, a patent on a subject invention.

 

(2) License. If the Contractor retains ownership of any subject invention, the
Government shall have a nonexclusive, nontransferable, irrevocable, paid-up
license to practice, or have practiced for or on its behalf, the subject
invention throughout the world.

 

(e) Contractor action to protect the Government's interest. (1) The Contractor
shall execute or have executed and promptly deliver to the agency all
instruments necessary to--

 

(i) Establish or confirm the rights the Government has throughout the world in
those subject inventions in which the Contractor elects to retain ownership; and

 

(ii) Assign title to the agency when requested under paragraph (d) of this
clause and to enable the Government to obtain patent protection and plant
variety protection for that subject invention in any country.

 

(2) The Contractor shall require, by written agreement, its employees, other
than clerical and nontechnical employees, to disclose promptly in writing to
personnel identified as responsible for the administration of patent matters and
in the Contractor's format, each subject invention in order that the Contractor
can comply with the disclosure provisions of paragraph (c) of this clause, and
to execute all papers necessary to file patent applications on subject
inventions and to establish the Government's rights in the subject inventions.
The disclosure format should require, as a minimum, the information required by
paragraph (c)(1) of this clause. The Contractor shall instruct such employees,
through employee agreements or other suitable educational programs, as to the
importance of reporting inventions in sufficient time to permit the filing of
patent applications prior to U.S. or foreign statutory bars.

 

(3) The Contractor shall notify the Contracting Officer of any decisions not to
file a nonprovisional patent application, continue the prosecution of a patent
application, pay maintenance fees, or defend in a reexamination or opposition
proceeding on a patent, in any country, not less than 30 days before the
expiration of the response or filing period required by the relevant patent
office.

 

(4) The Contractor shall include, within the specification of any United States
nonprovisional patent or plant variety protection application and any patent or
plant variety protection certificate issuing thereon covering a subject
invention, the following statement, “This invention was made with Government
support under (identify the contract) awarded by (identify the agency). The
Government has certain rights in the invention.”

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 46 of 77
 

 

(f) Reporting on utilization of subject inventions. The Contractor shall submit,
on request, periodic reports no more frequently than annually on the utilization
of a subject invention or on efforts at obtaining utilization of the subject
invention that are being made by the Contractor or its licensees or assignees.
The reports shall include information regarding the status of development, date
of first commercial sale or use, gross royalties received by the Contractor, and
other data and information as the agency may reasonably specify. The Contractor
also shall provide additional reports as may be requested by the agency in
connection with any march-in proceeding undertaken by the agency in accordance
with paragraph (h) of this clause. The Contractor also shall mark any
utilization report as confidential/proprietary to help prevent inadvertent
release outside the Government. As required by 35 U.S.C. 202(c)(5), the agency
will not disclose that information to persons outside the Government without the
Contractor's permission.

 

(g) Preference for United States industry. Notwithstanding any other provision
of this clause, neither the Contractor nor any assignee shall grant to any
person the exclusive right to use or sell any subject invention in the United
States unless the person agrees that any products embodying the subject
invention or produced through the use of the subject invention will be
manufactured substantially in the United States. However, in individual cases,
the requirement for an agreement may be waived by the agency upon a showing by
the Contractor or its assignee that reasonable but unsuccessful efforts have
been made to grant licenses on similar terms to potential licensees that would
be likely to manufacture substantially in the United States, or that under the
circumstances domestic manufacture is not commercially feasible.

 

(h) March-in rights. The Contractor acknowledges that, with respect to any
subject invention in which it has retained ownership, the agency has the right
to require licensing pursuant to 35 U.S.C. 203 and 210(c), and in accordance
with the procedures in 37 CFR 401.6 and any supplemental regulations of the
agency in effect on the date of contract award.

 

(i) Special provisions for contracts with nonprofit organizations. If the
Contractor is a nonprofit organization, it shall--

 

(1) Not assign rights to a subject invention in the United States without the
written approval of the agency, except where an assignment is made to an
organization that has as one of its primary functions the management of
inventions, provided, that the assignee shall be subject to the same provisions
as the Contractor;

 

(2) Share royalties collected on a subject invention with the inventor,
including Federal employee co-inventors (but through their agency if the agency
deems it appropriate) when the subject invention is assigned in accordance with
35 U.S.C. 202(e) and 37 CFR 401.10;

 

(3) Use the balance of any royalties or income earned by the Contractor with
respect to subject inventions, after payment of expenses (including payments to
inventors) incidental to the administration of subject inventions for the
support of scientific research or education; and

 

(4) Make efforts that are reasonable under the circumstances to attract
licensees of subject inventions that are small business concerns, and give a
preference to a small business concern when licensing a subject invention if the
Contractor determines that the small business concern has a plan or proposal for
marketing the invention which, if executed, is equally as likely to bring the
invention to practical application as any plans or proposals from applicants
that are not small business concerns; provided, that the Contractor is also
satisfied that the small business concern has the capability and resources to
carry out its plan or proposal. The decision whether to give a preference in any
specific case will be at the discretion of the Contractor.

 

(5) Allow the Secretary of Commerce to review the Contractor's licensing program
and decisions regarding small business applicants, and negotiate changes to its
licensing policies, procedures, or practices with the Secretary of Commerce when
the Secretary's review discloses that the Contractor could take reasonable steps
to more effectively implement the requirements of paragraph (i)(4) of this
clause.

 

(j) Communications.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 47 of 77
 

 

(k) Subcontracts. (1) The Contractor shall include the substance of this clause,
including this paragraph (k), in all subcontracts for experimental,
developmental, or research work to be performed by a small business concern or
nonprofit organization.

 

(2) The Contractor shall include in all other subcontracts for experimental,
developmental, or research work the substance of the patent rights clause
required by FAR Subpart 27.3.

 

(3) At all tiers, the patent rights clause must be modified to identify the
parties as follows: references to the Government are not changed, and the
subcontractor has all rights and obligations of the Contractor in the clause.
The Contractor shall not, as part of the consideration for awarding the
subcontract, obtain rights in the subcontractor's subject inventions.

 

(4) In subcontracts, at any tier, the agency, the subcontractor, and the
Contractor agree that the mutual obligations of the parties created by this
clause constitute a contract between the subcontractor and the agency with
respect to the matters covered by the clause; provided, however, that nothing in
this paragraph is intended to confer any jurisdiction under the Contract
Disputes statute in connection with proceedings under paragraph (h) of this
clause.

 

(End of clause)

 

 

 

52.227-16 ADDITIONAL DATA REQUIREMENTS (JUN 1987)

 

(a) In addition to the data (as defined in the clause at 52.227-14, Rights in
Data--General clause or other equivalent included in this contract) specified
elsewhere in this contract to be delivered, the Contracting Officer may, at any
time during contract performance or within a period of 3 years after acceptance
of all items to be delivered under this contract, order any data first produced
or specifically used in the performance of this contract.

 

(b) The Rights in Data--General clause or other equivalent included in this
contract is applicable to all data ordered under this Additional Data
Requirements clause. Nothing contained in this clause shall require the
Contractor to deliver any data the withholding of which is authorized by the
Rights in Data--General or other equivalent clause of this contract, or data
which are specifically identified in this contract as not subject to this
clause.

 

(c) When data are to be delivered under this clause, the Contractor will be
compensated for converting the data into the prescribed form, for reproduction,
and for delivery.

 

(d) The Contracting Officer may release the Contractor from the requirements of
this clause for specifically

identified data items at any time during the 3-year period set forth in
paragraph (a) of this clause.

 

(End of clause)

 

 

 

52.232-22 LIMITATION OF FUNDS (APR 1984)

 

(a) The parties estimate that performance of this contract will not cost the
Government more than (1) the estimated cost specified in the Schedule or, (2) if
this is a cost-sharing contract, the Government's share of the estimated cost
specified in the Schedule. The Contractor agrees to use its best efforts to
perform the work specified in the Schedule and all obligations under this
contract within the estimated cost, which, if this is a cost-sharing contract,
includes both the Government's and the Contractor's share of the cost.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 48 of 77
 

 

(b) The Schedule specifies the amount presently available for payment by the
Government and allotted to this contract, the items covered, the Government's
share of the cost if this is a cost-sharing contract, and the period of
performance it is estimated the allotted amount will cover. The parties
contemplate that the Government will allot additional funds incrementally to the
contract up to the full estimated cost to the Government specified in the
Schedule, exclusive of any fee. The Contractor agrees to perform, or have
performed, work on the contract up to the point at which the total amount paid
and payable by the Government under the contract approximates but does not
exceed the total amount actually allotted by the Government to the contract.

 

(c) The Contractor shall notify the Contracting Officer in writing whenever it
has reason to believe that the costs it expects to incur under this contract in
the next 60 days, when added to all costs previously incurred, will exceed 75
percent of (1) the total amount so far allotted to the contract by the
Government or, (2) if this is a cost-sharing contract, the amount then allotted
to the contract by the Government plus the Contractor's corresponding share. The
notice shall state the estimated amount of additional funds required to continue
performance for the period specified in the Schedule.

 

(d) Sixty days before the end of the period specified in the Schedule, the
Contractor shall notify the Contracting Officer in writing of the estimated
amount of additional funds, if any, required to continue timely performance
under the contract or for any further period specified in the Schedule or
otherwise agreed upon, and when the funds will be required.

 

(e) If, after notification, additional funds are not allotted by the end of the
period specified in the Schedule or another agreed-upon date, upon the
Contractor's written request the Contracting Officer will terminate this
contract on that date in accordance with the provisions of the Termination
clause of this contract. If the Contractor estimates that the funds available
will allow it to continue to discharge its obligations beyond that date, it may
specify a later date in its request, and the Contracting Officer may terminate
this contract on that later date.

 

(f) Except as required by other provisions of this contract, specifically citing
and stated to be an exception to this clause--

 

(1) The Government is not obligated to reimburse the Contractor for costs
incurred in excess of the total amount allotted by the Government to this
contract; and

 

(2) The Contractor is not obligated to continue performance under this contract
(including actions under the Termination clause of this contract) or otherwise
incur costs in excess of (i) the amount then allotted to the contract by the
Government or, (ii) if this is a cost-sharing contract, the amount then allotted
by the Government to the contract plus the Contractor's corresponding share,
until the Contracting Officer notifies the Contractor in writing that the amount
allotted by the Government has been increased and specifies an increased amount,
which shall then constitute the total amount allotted by the Government to this
contract.

 

(g) The estimated cost shall be increased to the extent that (1) the amount
allotted by the Government or, (2) if this is a cost-sharing contract, the
amount then allotted by the Government to the contract plus the Contractor's
corresponding share, exceeds the estimated cost specified in the Schedule. If
this is a cost-sharing contract, the increase shall be allocated in accordance
with the formula specified in the Schedule.

 

(h) No notice, communication, or representation in any form other than that
specified in subparagraph (f)(2) above, or from any person other than the
Contracting Officer, shall affect the amount allotted by the Government to this
contract. In the absence of the specified notice, the Government is not
obligated to reimburse the Contractor for any costs in excess of the total
amount allotted by the Government to this contract, whether incurred during the
course of the contract or as a result of termination.

 

(i) When and to the extent that the amount allotted by the Government to the
contract is increased, any costs the Contractor incurs before the increase that
are in excess of (1) the amount previously allotted by the Government or, (2) if
this is a cost-sharing contract, the amount previously allotted by the
Government to the contract plus the Contractor's corresponding share, shall be
allowable to the same extent as if incurred afterward, unless the Contracting
Officer issues a termination or other notice and directs that the increase is
solely to cover termination or other specified expenses.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 49 of 77
 

 

 

(j) Change orders shall not be considered an authorization to exceed the amount
allotted by the Government specified in the Schedule, unless they contain a
statement increasing the amount allotted.

 

(k) Nothing in this clause shall affect the right of the Government to terminate
this contract. If this contract is terminated, the Government and the Contractor
shall negotiate an equitable distribution of all property produced or purchased
under the contract, based upon the share of costs incurred by each.

 

(l) If the Government does not allot sufficient funds to allow completion of the
work, the Contractor is entitled to a percentage of the fee specified in the
Schedule equalling the percentage of completion of the work contemplated by this
contract.

 

(End of clause)

 

 

 

52.243-7 NOTIFICATION OF CHANGES (APR 1984)

 

(a) Definitions.

 

"Contracting Officer," as used in this clause, does not include any
representative of the Contracting Officer.

 

"Specifically authorized representative (SAR)," as used in this clause, means
any person the Contracting Officer has so designated by written notice (a copy
of which shall be provided to the Contractor) which shall refer to this
subparagraph and shall be issued to the designated representative before the SAR
exercises such authority.

 

(b) Notice. The primary purpose of this clause is to obtain prompt reporting of
Government conduct that the Contractor considers to constitute a change to this
contract. Except for changes identified as such in writing and signed by the
Contracting Officer, the Contractor shall notify the Administrative Contracting
Officer in writing, within TEN (10) calendar days from the date that the
Contractor identifies any Government conduct (including actions, inactions, and
written or oral communications) that the Contractor regards as a change to the
contract terms and conditions. On the basis of the most accurate information
available to the Contractor, the notice shall state--

 

(1) The date, nature, and circumstances of the conduct regarded as a change;

 

(2) The name, function, and activity of each Government individual and
Contractor official or employee involved in or knowledgeable about such conduct;

 

(3) The identification of any documents and the substance of any oral
communication involved in such conduct;

 

(4) In the instance of alleged acceleration of scheduled performance or
delivery, the basis upon which it arose;

 

(5) The particular elements of contract performance for which the Contractor may
seek an equitable adjustment under this clause, including--

 

(i) What contract line items have been or may be affected by the alleged change;

 

(ii) What labor or materials or both have been or may be added, deleted, or
wasted by the alleged change;

 

(iii) To the extent practicable, what delay and disruption in the manner and
sequence of performance and effect on continued performance have been or may be
caused by the alleged change;

 

(iv) What adjustments to contract price, delivery schedule, and other provisions
affected by the alleged change are estimated; and

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 50 of 77
 

 

 

(6) The Contractor's estimate of the time by which the Government must respond
to the Contractor's notice to minimize cost, delay or disruption of performance.

 

(c) Continued performance. Following submission of the notice required by (b)
above, the Contractor shall diligently continue performance of this contract to
the maximum extent possible in accordance with its terms and conditions as
construed by the Contractor, unless the notice reports a direction of the
Contracting Officer or a communication from a SAR of the Contracting Officer, in
either of which events the Contractor shall continue performance; provided,
however, that if the Contractor regards the direction or communication as a
change as described in (b) above, notice shall be given in the manner provided.
All directions, communications, interpretations, orders and similar actions of
the SAR shall be reduced to writing and copies furnished to the Contractor and
to the Contracting Officer. The Contracting Officer shall countermand any action
which exceeds the authority of the SAR.

 

(d) Government response. The Contracting Officer shall promptly, within TEN (10)
calendar days after receipt of notice, respond to the notice in writing. In
responding, the Contracting Officer shall either--

 

(1) Confirm that the conduct of which the Contractor gave notice constitutes a
change and when necessary direct the mode of further performance;

 

(2) Countermand any communication regarded as a change;

 

(3) Deny that the conduct of which the Contractor gave notice constitutes a
change and when necessary direct the mode of further performance; or

 

(4) In the event the Contractor's notice information is inadequate to make a
decision under (1), (2), or (3) above, advise the Contractor what additional
information is required, and establish the date by which it should be furnished
and the date thereafter by which the Government will respond.

 

(e) Equitable adjustments.

 

(1) If the Contracting Officer confirms that Government conduct effected a
change as alleged by the Contractor, and the conduct causes an increase or
decrease in the Contractor's cost of, or the time required for, performance of
any part of the work under this contract, whether changed or not changed by such
conduct, an equitable adjustment shall be made--

 

(i) In the contract price or delivery schedule or both; and

 

(ii) In such other provisions of the contract as may be affected.

 

(2) The contract shall be modified in writing accordingly. In the case of
drawings, designs or specifications which are defective and for which the
Government is responsible, the equitable adjustment shall include the cost and
time extension for delay reasonably incurred by the Contractor in attempting to
comply with the defective drawings, designs or specifications before the
Contractor identified, or reasonably should have identified, such defect. When
the cost of property made obsolete or excess as a result of a change confirmed
by the Contracting Officer under this clause is included in the equitable
adjustment, the Contracting Officer shall have the right to prescribe the manner
of disposition of the property. The equitable adjustment shall not include
increased costs or time extensions for delay resulting from the Contractor's
failure to provide notice or to continue performance as provided, respectively,
in (b) and (c) above.

 

Note: The phrases “contract price” and “cost” wherever they appear in the
clause, may be appropriately modified to apply to cost-reimbursement or
incentive contracts, or to combinations thereof.

 

(End of clause)

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 51 of 77
 

 

 

52.244-2 SUBCONTRACTS (OCT 2010)

 

(a) Definitions. As used in this clause--

 

Approved purchasing system means a Contractor's purchasing system that has been
reviewed and approved in accordance with Part 44 of the Federal Acquisition
Regulation (FAR).

 

Consent to subcontract means the Contracting Officer's written consent for the
Contractor to enter into a particular subcontract.

 

Subcontract means any contract, as defined in FAR Subpart 2.1, entered into by a
subcontractor to furnish supplies or services for performance of the prime
contract or a subcontract. It includes, but is not limited to, purchase orders,
and changes and modifications to purchase orders.

 

(b) When this clause is included in a fixed-price type contract, consent to
subcontract is required only on unpriced contract actions (including unpriced
modifications or unpriced delivery orders), and only if required in accordance
with paragraph (c) or (d) of this clause.

 

(c) If the Contractor does not have an approved purchasing system, consent to
subcontract is required for any subcontract that—

 

(1) Is of the cost-reimbursement, time-and-materials, or labor-hour type; or

 

(2) Is fixed-price and exceeds—

 

(i) For a contract awarded by the Department of Defense, the Coast Guard, or the
National Aeronautics and Space Administration, the greater of the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract;
or

 

(ii) For a contract awarded by a civilian agency other than the Coast Guard and
the National Aeronautics and Space Administration, either the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract.

 

(d) If the Contractor has an approved purchasing system, the Contractor
nevertheless shall obtain the Contracting Officer’s written consent before
placing the following subcontracts:

 

N/A.

 

(e)(1) The Contractor shall notify the Contracting Officer reasonably in advance
of placing any subcontract or modification thereof for which consent is required
under paragraph (b), (c), or (d) of this clause, including the following
information:

 

(i) A description of the supplies or services to be subcontracted.

 

(ii) Identification of the type of subcontract to be used.

 

(iii) Identification of the proposed subcontractor.

 

(iv) The proposed subcontract price.

 

(v) The subcontractor’s current, complete, and accurate certified cost or
pricing data and Certificate of Current Cost or Pricing Data, if required by
other contract provisions.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 52 of 77
 

 

 

(vi) The subcontractor’s Disclosure Statement or Certificate relating to Cost
Accounting Standards when such data are required by other provisions of this
contract.

 

(vii) A negotiation memorandum reflecting—

 

(A) The principal elements of the subcontract price negotiations;

 

(B) The most significant considerations controlling establishment of initial or
revised prices;

 

(C) The reason certified cost or pricing data were or were not required;

 

(D) The extent, if any, to which the Contractor did not rely on the
subcontractor’s certified cost or pricing data in determining

the price objective and in negotiating the final price;

 

(E) The extent to which it was recognized in the negotiation that the
subcontractor’s certified cost or pricing data were not accurate, complete, or
current; the action taken by the Contractor and the subcontractor; and the
effect of any such defective data on the total price negotiated;

 

(F) The reasons for any significant difference between the Contractor’s price
objective and the price negotiated; and

 

(G) A complete explanation of the incentive fee or profit plan when incentives
are used. The explanation shall identify each critical performance element,
management decisions used to quantify each incentive element, reasons for the
incentives, and a summary of all trade-off possibilities considered.

 

(2) The Contractor is not required to notify the Contracting Officer in advance
of entering into any subcontract for which consent is not required under
paragraph (c), (d), or (e) of this clause.

 

(f) Unless the consent or approval specifically provides otherwise, neither
consent by the Contracting Officer to any subcontract nor approval of the
Contractor’s purchasing system shall constitute a determination—

 

(1) Of the acceptability of any subcontract terms or conditions;

 

(2) Of the allowability of any cost under this contract; or

 

(3) To relieve the Contractor of any responsibility for performing this
contract.

 

(g) No subcontract or modification thereof placed under this contract shall
provide for payment on a cost-plus-a-percentage-of-cost basis, and any fee
payable under cost-reimbursement type subcontracts shall not exceed the fee
limitations in FAR 15.404-4(c)(4)(i).

 

(h) The Contractor shall give the Contracting Officer immediate written notice
of any action or suit filed and prompt notice of any claim made against the
Contractor by any subcontractor or vendor that, in the opinion of the
Contractor, may result in litigation related in any way to this contract, with
respect to which the Contractor may be entitled to reimbursement from the
Government.

 

(i) The Government reserves the right to review the Contractor’s purchasing
system as set forth in FAR Subpart 44.3.

 

(j) Paragraphs (c) and (e) of this clause do not apply to the following
subcontracts, which were evaluated during negotiations:

 

                                               

                                              

 

(End of clause)

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 53 of 77
 

 

 

 

52.245-1 GOVERNMENT PROPERTY (APR 2012)

 

(a) Definitions. As used in this clause—

 

“Cannibalize” means to remove parts from Government property for use or for
installation on other Government property.

 

“Contractor-acquired property” means property acquired, fabricated, or otherwise
provided by the Contractor for performing a contract, and to which the
Government has title.

 

“Contractor inventory” means—

 

(1) Any property acquired by and in the possession of a Contractor or
subcontractor under a contract for which title is vested in the Government and
which exceeds the amounts needed to complete full performance under the entire
contract;

 

(2) Any property that the Government is obligated or has the option to take over
under any type of contract, e.g., as a result either of any changes in the
specifications or plans thereunder or of the termination of the contract (or
subcontract thereunder), before completion of the work, for the convenience or
at the option of the Government; and

 

(3) Government-furnished property that exceeds the amounts needed to complete
full performance under the entire contract.

 

“Contractor’s managerial personnel” means the Contractor’s directors, officers,
managers, superintendents, or equivalent representatives who have supervision or
direction of—

 

(1) All or substantially all of the Contractor’s business;

 

(2) All or substantially all of the Contractor’s operation at any one plant or
separate location; or

 

(3) A separate and complete major industrial operation.

 

“Demilitarization” means rendering a product unusable for, and not restorable
to, the purpose for which it was designed or is customarily used.

 

“Discrepancies incident to shipment” means any differences (e.g., count or
condition) between the items documented to have been shipped and items actually
received.

 

“Equipment” means a tangible item that is functionally complete for its intended
purpose, durable, nonexpendable, and needed for the performance of a contract.
Equipment is not intended for sale, and does not ordinarily lose its identity or
become a component part of another article when put into use. Equipment does not
include material, real property, special test equipment or special tooling.

 

“Government-furnished property” means property in the possession of, or directly
acquired by, the Government and subsequently furnished to the Contractor for
performance of a contract. Government-furnished property includes, but is not
limited to, spares and property furnished for repair, maintenance, overhaul, or
modification. Government-furnished property also includes contractor-acquired
property if the contractor-acquired property is a deliverable under a cost
contract when accepted by the Government for continued use under the contract.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 54 of 77
 

 

 

“Government property” means all property owned or leased by the Government.
Government property includes both Government-furnished and Contractor-acquired
property. Government property includes material, equipment, special tooling,
special test equipment, and real property. Government property does not include
intellectual property and software.

 

“Loss of Government property” means unintended, unforeseen or accidental loss,
damage or destruction to Government property that reduces the Government’s
expected economic benefits of the property. Loss of Government property does not
include purposeful destructive testing, obsolescence, normal wear and tear or
manufacturing defects. Loss of Government property includes, but is not limited
to—

 

(1) Items that cannot be found after a reasonable search;

 

(2) Theft;

 

(3) Damage resulting in unexpected harm to property requiring repair to restore
the item to usable condition; or

 

(4) Destruction resulting from incidents that render the item useless for its
intended purpose or beyond economical repair.

 

“Material” means property that may be consumed or expended during the
performance of a contract, component parts of a higher assembly, or items that
lose their individual identity through incorporation into an end item. Material
does not include equipment, special tooling, special test equipment or real
property.

 

“Nonseverable” means property that cannot be removed after construction or
installation without substantial loss of value or damage to the installed
property or to the premises where installed.

 

“Precious metals” means silver, gold, platinum, palladium, iridium, osmium,
rhodium, and ruthenium.

 

“Production scrap” means unusable material resulting from production,
engineering, operations and maintenance, repair, and research and development
contract activities. Production scrap may have value when re-melted or
reprocessed, e.g., textile and metal clippings, borings, and faulty castings and
forgings.

 

“Property” means all tangible property, both real and personal.

 

“Property Administrator” means an authorized representative of the Contracting
Officer appointed in accordance with agency procedures, responsible for
administering the contract requirements and obligations relating to Government
property in the possession of a Contractor.

 

“Property records” means the records created and maintained by the contractor in
support of its stewardship responsibilities for the management of Government
property.

 

“Provide” means to furnish, as in Government-furnished property, or to acquire,
as in contractor-acquired property.

 

“Real property” See Federal Management Regulation 102-71.20 (41 CFR 102-71.20).

 

“Sensitive property” means property potentially dangerous to the public safety
or security if stolen, lost, or misplaced, or that shall be subject to
exceptional physical security, protection, control, and accountability. Examples
include weapons, ammunition, explosives, controlled substances, radioactive
materials, hazardous materials or wastes, or precious metals.

 

“Unit acquisition cost” means—

 

(1) For Government-furnished property, the dollar value assigned by the
Government and identified in the contract; and

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 55 of 77
 

 

 

(2) For contractor-acquired property, the cost derived from the Contractor’s
records that reflect consistently applied generally accepted accounting
principles.

 

(b) Property management.

 

(1) The Contractor shall have a system of internal controls to manage (control,
use, preserve, protect, repair, and maintain) Government property in its
possession. The system shall be adequate to satisfy the requirements of this
clause. In doing so, the Contractor shall initiate and maintain the processes,
systems, procedures, records, and methodologies necessary for effective and
efficient control of Government property. The Contractor shall disclose any
significant changes to its property management system to the Property
Administrator prior to implementation of the changes. The Contractor may employ
customary commercial practices, voluntary consensus standards, or
industry-leading practices and standards that provide effective and efficient
Government property management that are necessary and appropriate for the
performance of this contract (except where inconsistent with law or regulation).

 

(2) The Contractor’s responsibility extends from the initial acquisition and
receipt of property, through stewardship, custody, and use until formally
relieved of responsibility by authorized means, including delivery, consumption,
expending, sale (as surplus property), or other disposition, or via a completed
investigation, evaluation, and final determination for lost property. This
requirement applies to all Government property under the Contractor’s
accountability, stewardship, possession or control, including its vendors or
subcontractors (see paragraph (f)(1)(v) of this clause).

 

(3) The Contractor shall include the requirements of this clause in all
subcontracts under which Government property is acquired or furnished for
subcontract performance.

 

(4) The Contractor shall establish and maintain procedures necessary to assess
its property management system effectiveness and shall perform periodic internal
reviews, surveillances, self assessments, or audits. Significant findings or
results of such reviews and audits pertaining to Government property shall be
made available to the Property Administrator.

 

(c) Use of Government property.

 

(1) The Contractor shall use Government property, either furnished or acquired
under this contract, only for performing this contract, unless otherwise
provided for in this contract or approved by the Contracting Officer.

 

(2) Modifications or alterations of Government property are prohibited, unless
they are—

 

(i) Reasonable and necessary due to the scope of work under this contract or its
terms and conditions;

 

(ii) Required for normal maintenance; or

 

(iii) Otherwise authorized by the Contracting Officer.

 

(3) The Contractor shall not cannibalize Government property unless otherwise
provided for in this contract or approved by the Contracting Officer.

 

(d) Government-furnished property.

 

(1) The Government shall deliver to the Contractor the Government-furnished
property described in this contract. The Government shall furnish related data
and information needed for the intended use of the property. The warranties of
suitability of use and timely delivery of Government-furnished property do not
apply to property acquired or fabricated by the Contractor as
contractor-acquired property and subsequently transferred to another contract
with this Contractor.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 56 of 77
 

 

 

(2) The delivery and/or performance dates specified in this contract are based
upon the expectation that the Government-furnished property will be suitable for
contract performance and will be delivered to the Contractor by the dates stated
in the contract.

 

(i) If the property is not delivered to the Contractor by the dates stated in
the contract, the Contracting Officer shall, upon the Contractor’s timely
written request, consider an equitable adjustment to the contract.

 

(ii) In the event property is received by the Contractor, or for
Government-furnished property after receipt and installation, in a condition not
suitable for its intended use, the Contracting Officer shall, upon the
Contractor’s timely written request, advise the Contractor on a course of action
to remedy the problem. Such action may include repairing, replacing, modifying,
returning, or otherwise disposing of the property at the Government’s expense.
Upon completion of the required action(s), the Contracting Officer shall
consider an equitable adjustment to the contract (see also paragraph
(f)(1)(ii)(A) of this clause).

 

(iii) The Government may, at its option, furnish property in an “as-is”
condition. The Contractor will be given the opportunity to inspect such property
prior to the property being provided. In such cases, the Government makes no
warranty with respect to the serviceability and/or suitability of the property
for contract performance. Any repairs, replacement, and/or refurbishment shall
be at the Contractor’s expense.

 

(3)

 

(i) The Contracting Officer may by written notice, at any time—

 

(A) Increase or decrease the amount of Government-furnished property under this
contract;

 

(B) Substitute other Government-furnished property for the property previously
furnished, to be furnished, or to be acquired by the Contractor for the
Government under this contract; or

 

(C) Withdraw authority to use property.

 

(ii) Upon completion of any action(s) under paragraph (d)(3)(i) of this clause,
and the Contractor’s timely written request, the Contracting Officer shall
consider an equitable adjustment to the contract.

 

(e) Title to Government property.

 

(1) All Government-furnished property and all property acquired by the
Contractor, title to which vests in the Government under this paragraph
(collectively referred to as “Government property”), is subject to the
provisions of this clause. The Government shall retain title to all
Government-furnished property. Title to Government property shall not be
affected by its incorporation into or attachment to any property not owned by
the Government, nor shall Government property become a fixture or lose its
identity as personal property by being attached to any real property.

 

(2) Title vests in the Government for all property acquired or fabricated by the
Contractor in accordance with the financing provisions or other specific
requirements for passage of title in the contract. Under fixed price type
contracts, in the absence of financing provisions or other specific requirements
for passage of title in the contract, the Contractor retains title to all
property acquired by the Contractor for use on the contract, except for property
identified as a deliverable end item. If a deliverable item is to be retained by
the Contractor for use after inspection and acceptance by the Government, it
shall be made accountable to the contract through a contract modification
listing the item as Government-furnished property.

 

(3) Title under Cost-Reimbursement or Time-and-Material Contracts or
Cost-Reimbursable contract line items under Fixed-Price contracts.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 57 of 77
 

 

 

(i) Title to all property purchased by the Contractor for which the Contractor
is entitled to be reimbursed as a direct item of cost under this contract shall
pass to and vest in the Government upon the vendor’s delivery of such property.

 

(ii) Title to all other property, the cost of which is reimbursable to the
Contractor, shall pass to and vest in the Government upon—

 

(A) Issuance of the property for use in contract performance;

 

(B) Commencement of processing of the property for use in contract performance;
or

 

(C) Reimbursement of the cost of the property by the Government, whichever
occurs first.

 

(f) Contractor plans and systems.

 

(1) Contractors shall establish and implement property management plans,
systems, and procedures at the contract, program, site or entity level to enable
the following outcomes:

 

(i) Acquisition of Property. The Contractor shall document that all property was
acquired consistent with its engineering, production planning, and property
control operations.

 

(ii) Receipt of Government Property. The Contractor shall receive Government
property and document the receipt, record the information necessary to meet the
record requirements of paragraph (f)(1)(iii)(A)(1) through (5) of this clause,
identify as Government owned in a manner appropriate to the type of property
(e.g., stamp, tag, mark, or other identification), and manage any discrepancies
incident to shipment.

 

(A) Government-furnished property. The Contractor shall furnish a written
statement to the Property Administrator containing all relevant facts, such as
cause or condition and a recommended course(s) of action, if overages,
shortages, or damages and/or other discrepancies are discovered upon receipt of
Government-furnished property.

 

(B) Contractor-acquired property. The Contractor shall take all actions
necessary to adjust for overages, shortages, damage and/or other discrepancies
discovered upon receipt, in shipment of Contractor-acquired property from a
vendor or supplier, so as to ensure the proper allocability and allowability of
associated costs.

 

(iii) Records of Government property. The Contractor shall create and maintain
records of all Government property accountable to the contract, including
Government-furnished and Contractor-acquired property.

 

(A) Property records shall enable a complete, current, auditable record of all
transactions and shall, unless otherwise approved by the Property Administrator,
contain the following:

 

(1) The name, part number and description, National Stock Number (if needed for
additional item identification tracking and/or disposition), and other data
elements as necessary and required in accordance with the terms and conditions
of the contract.

 

(2) Quantity received (or fabricated), issued, and balance-on-hand.

 

(3) Unit acquisition cost.

 

(4) Unique-item identifier or equivalent (if available and necessary for
individual item tracking).

 

(5) Unit of measure.

 

(6) Accountable contract number or equivalent code designation.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 58 of 77
 

 

 

(7) Location.

 

(8) Disposition.

 

(9) Posting reference and date of transaction.

 

(10) Date placed in service (if required in accordance with the terms and
conditions of the contract).

 

(B) Use of a Receipt and Issue System for Government Material. When approved by
the Property Administrator, the Contractor may maintain, in lieu of formal
property records, a file of appropriately cross-referenced documents evidencing
receipt, issue, and use of material that is issued for immediate consumption.

 

(iv) Physical inventory. The Contractor shall periodically perform, record, and
disclose physical inventory results. A final physical inventory shall be
performed upon contract completion or termination. The Property Administrator
may waive this final inventory requirement, depending on the circumstances
(e.g., overall reliability of the Contractor’s system or the property is to be
transferred to a follow-on contract).

 

(v) Subcontractor control.

 

(A) The Contractor shall award subcontracts that clearly identify items to be
provided and the extent of any restrictions or limitations on their use. The
Contractor shall ensure appropriate flow down of contract terms and conditions
(e.g., extent of liability for loss of Government property.

 

(B) The Contractor shall assure its subcontracts are properly administered and
reviews are periodically performed to determine the adequacy of the
subcontractor’s property management system.

 

(vi) Reports. The Contractor shall have a process to create and provide reports
of discrepancies, loss of Government property, physical inventory results,
audits and self-assessments, corrective actions, and other property-related
reports as directed by the Contracting Officer.

 

(vii) Relief of stewardship responsibility and liability. The Contractor shall
have a process to enable the prompt recognition, investigation, disclosure and
reporting of loss of Government property, including losses that occur at
subcontractor or alternate site locations.

 

(A) This process shall include the corrective actions necessary to prevent
recurrence.

 

(B) Unless otherwise directed by the Property Administrator, the Contractor
shall investigate and report to the Government all incidents of property loss as
soon as the facts become known. Such reports shall, at a minimum, contain the
following information:

 

(1) Date of incident (if known).

 

(2) The data elements required under (f)(1)(iii)(A).

 

(3) Quantity.

 

(4) Accountable contract number.

 

(5) A statement indicating current or future need.

 

(6) Unit acquisition cost, or if applicable, estimated sales proceeds, estimated
repair or replacement costs.

 

(7) All known interests in commingled material of which includes Government
material.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 59 of 77
 

 

(8) Cause and corrective action taken or to be taken to prevent recurrence.

 

(9) A statement that the Government will receive compensation covering the loss
of Government property, in the event the Contractor was or will be reimbursed or
compensated.

 

(10) Copies of all supporting documentation.

 

(11) Last known location.

 

(12) A statement that the property did or did not contain sensitive, export
controlled, hazardous, or toxic material, and that the appropriate agencies and
authorities were notified.

 

(C) Unless the contract provides otherwise, the Contractor shall be relieved of
stewardship responsibility and liability for property when—

 

(1) Such property is consumed or expended, reasonably and properly, or otherwise
accounted for, in the performance of the contract, including reasonable
inventory adjustments of material as determined by the Property Administrator;

 

(2) Property Administrator grants relief of responsibility and liability for
loss of Government property;

 

(3) Property is delivered or shipped from the Contractor's plant, under
Government instructions, except when shipment is to a subcontractor or other
location of the Contractor; or

 

(4) Property is disposed of in accordance with paragraphs (j) and (k) of this
clause.

 

(viii) Utilizing Government property.

 

(A) The Contractor shall utilize, consume, move, and store Government Property
only as authorized under this contract. The Contractor shall promptly disclose
and report Government property in its possession that is excess to contract
performance.

 

(B) Unless otherwise authorized in this contract or by the Property
Administrator the Contractor shall not commingle Government material with
material not owned by the Government.

 

(ix) Maintenance. The Contractor shall properly maintain Government property.
The Contractor’s maintenance program shall enable the identification,
disclosure, and performance of normal and routine preventative maintenance and
repair. The Contractor shall disclose and report to the Property Administrator
the need for replacement and/or capital rehabilitation.

 

(x) Property closeout. The Contractor shall promptly perform and report to the
Property Administrator contract property closeout, to include reporting,
investigating and securing closure of all loss of Government property cases;
physically inventorying all property upon termination or completion of this
contract; and disposing of items at the time they are determined to be excess to
contractual needs.

 

(2) The Contractor shall establish and maintain Government accounting source
data, as may be required by this contract, particularly in the areas of
recognition of acquisitions, loss of Government property, and disposition of
material and equipment.

 

(g) Systems analysis.

 

(1) The Government shall have access to the Contractor’s premises and all
Government property, at reasonable times, for the purposes of reviewing,
inspecting and evaluating the Contractor’s property management plan(s), systems,
procedures, records, and supporting documentation that pertains to Government
property. This access includes all site locations and, with the Contractor’s
consent, all subcontractor premises.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 60 of 77
 

 

(2) Records of Government property shall be readily available to authorized
Government personnel and shall be appropriately safeguarded.

 

(3) Should it be determined by the Government that the Contractor’s (or
subcontractor’s) property management practices are inadequate or not acceptable
for the effective management and control of Government property under this
contract, or present an undue risk to the Government, the Contractor shall
prepare a corrective action plan when requested by the Property Administer and
take all necessary corrective actions as specified by the schedule within the
corrective action plan.

 

(4) The Contractor shall ensure Government access to subcontractor premises, and
all Government property located at subcontractor premises, for the purposes of
reviewing, inspecting and evaluating the subcontractor’s property management
plan, systems, procedures, records, and supporting documentation that pertains
to Government property.

 

(h) Contractor Liability for Government Property.

 

(1) Unless otherwise provided for in the contract, the Contractor shall not be
liable for loss of Government property furnished or acquired under this
contract, except when any one of the following applies—

 

(i) The risk is covered by insurance or the Contractor is otherwise reimbursed
(to the extent of such insurance or reimbursement). The allowability of
insurance costs shall be determined in accordance with 31.205-19.

 

(ii) Loss of Government property that is the result of willful misconduct or
lack of good faith on the part of the Contractor’s managerial personnel.

 

(iii) The Contracting Officer has, in writing, revoked the Government’s
assumption of risk for loss of Government property due to a determination under
paragraph (g) of this clause that the Contractor’s property management practices
are inadequate, and/or present an undue risk to the Government, and the
Contractor failed to take timely corrective action. If the Contractor can
establish by clear and convincing evidence that the loss of Government property
occurred while the Contractor had adequate property management practices or the
loss did not result from the Contractor’s failure to maintain adequate property
management practices, the Contractor shall not be held liable.

 

(2) The Contractor shall take all reasonable actions necessary to protect the
property from further loss. The Contractor shall separate the damaged and
undamaged property, place all the affected property in the best possible order,
and take such other action as the Property Administrator directs.

 

(3) The Contractor shall do nothing to prejudice the Government’s rights to
recover against third parties for any loss of Government property.

 

(4) The Contractor shall reimburse the Government for loss of Government
property, to the extent that the Contractor is financially liable for such loss,
as directed by the Contracting Officer.

 

(5) Upon the request of the Contracting Officer, the Contractor shall, at the
Government’s expense, furnish to the Government all reasonable assistance and
cooperation, including the prosecution of suit and the execution of instruments
of assignment in favor of the Government in obtaining recovery.

 

(i) Equitable adjustment. Equitable adjustments under this clause shall be made
in accordance with the procedures of the Changes clause. However, the Government
shall not be liable for breach of contract for the following:

 

(1) Any delay in delivery of Government-furnished property.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 61 of 77
 

 

(2) Delivery of Government-furnished property in a condition not suitable for
its intended use.

 

(3) An increase, decrease, or substitution of Government-furnished property.

 

(4) Failure to repair or replace Government property for which the Government is
responsible. Standard Form 1428

 

(j) Contractor inventory disposal. Except as otherwise provided for in this
contract, the Contractor shall not dispose of Contractor inventory until
authorized to do so by the Plant Clearance Officer or authorizing official.

 

(1) Predisposal requirements.

 

(i) If the Contractor determines that the property has the potential to fulfill
requirements under other contracts, the Contractor, in consultation with the
Property Administrator, shall request that the Contracting Officer transfer the
property to the contract in question, or provide authorization for use, as
appropriate. In lieu of transferring the property, the Contracting Officer may
authorize the Contractor to credit the costs of Contractor-acquired property
(material only) to the losing contract, and debit the gaining contract with the
corresponding cost, when such material is needed for use on another contract.
Property no longer needed shall be considered contractor inventory.

 

(ii) For any remaining Contractor-acquired property, the Contractor may purchase
the property at the unit acquisition cost if desired or make reasonable efforts
to return unused property to the appropriate supplier at fair market value
(less, if applicable, a reasonable restocking fee that is consistent with the
supplier’s customary practices.)

 

(2) Inventory disposal schedules.

 

(i) Absent separate contract terms and conditions for property disposition, and
provided the property was not reutilized, transferred, or otherwise disposed of,
the Contractor, as directed by the Plant Clearance Officer or authorizing
official, shall use Standard Form 1428, Inventory Disposal Schedule or
electronic equivalent, to identify and report—

 

(A) Government-furnished property that is no longer required for performance of
this contract;

 

(B) Contractor-acquired property, to which the Government has obtained title
under paragraph (e) of this clause, which is no longer required for performance
of that contract; and

 

(C) Termination inventory.

 

(ii) The Contractor may annotate inventory disposal schedules to identify
property the Contractor wishes to purchase from the Government, in the event
that the property is offered for sale.

 

(iii) Separate inventory disposal schedules are required for aircraft in any
condition, flight safety critical aircraft parts, and other items as directed by
the Plant Clearance Officer.

 

(iv) The Contractor shall provide the information required by FAR
52.245-1(f)(1)(iii) along with the following:

 

(A) Any additional information that may facilitate understanding of the
property’s intended use.

 

(B) For work-in-progress, the estimated percentage of completion.

 

(C) For precious metals in raw or bulk form, the type of metal and estimated
weight.

 

(D) For hazardous material or property contaminated with hazardous material, the
type of hazardous material.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 62 of 77
 

 

 

(E) For metals in mill product form, the form, shape, treatment, hardness,
temper, specification (commercial or Government) and dimensions (thickness,
width and length).

 

(v) Property with the same description, condition code, and reporting location
may be grouped in a single line item.

 

(vi) Scrap should be reported by “lot” along with metal content, estimated
weight and estimated value.

 

(3) Submission requirements.

 

(i) The Contractor shall submit inventory disposal schedules to the Plant
Clearance Officer no later than—

 

(A) 30 days following the Contractor’s determination that a property item is no
longer required for performance of this contract;

 

(B) 60 days, or such longer period as may be approved by the Plant Clearance
Officer, following completion of contract deliveries or performance; or

 

(C) 120 days, or such longer period as may be approved by the Termination
Contracting Officer, following contract termination in whole or in part.

 

(ii) Unless the Plant Clearance Officer determines otherwise, the Contractor
need not identify or report production scrap on inventory disposal schedules,
and may process and dispose of production scrap in accordance with its own
internal scrap procedures. The processing and disposal of other types of
Government-owned scrap will be conducted in accordance with the terms and
conditions of the contract or Plant Clearance Officer direction, as appropriate.

 

(4) Corrections. The Plant Clearance Officer may—

 

(i) Reject a schedule for cause (e.g., contains errors, determined to be
inaccurate); and

 

(ii) Require the Contractor to correct an inventory disposal schedule.

 

(5) Postsubmission adjustments. The Contractor shall notify the Plant Clearance
Officer at least 10 working days in advance of its intent to remove an item from
an approved inventory disposal schedule. Upon approval of the Plant Clearance
Officer, or upon expiration of the notice period, the Contractor may make the
necessary adjustments to the inventory schedule.

 

(6) Storage.

 

(i) The Contractor shall store the property identified on an inventory disposal
schedule pending receipt of disposal instructions. The Government’s failure to
furnish disposal instructions within 120 days following acceptance of an
inventory disposal schedule may entitle the Contractor to an equitable
adjustment for costs incurred to store such property on or after the 121st day.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 63 of 77
 

 

(ii) The Contractor shall obtain the Plant Clearance Officer’s approval to
remove property from the premises where the property is currently located prior
to receipt of final disposition instructions. If approval is granted, any costs
incurred by the Contractor to transport or store the property shall not increase
the price or fee of any Government contract. The storage area shall be
appropriate for assuring the property’s physical safety and suitability for use.
Approval does not relieve the Contractor of any liability for such property
under this contract.

 

(7) Disposition instructions.

 

(i) The Contractor shall prepare for shipment, deliver f.o.b. origin, or dispose
of Contractor inventory as directed by the Plant Clearance Officer. Unless
otherwise directed by the Contracting Officer or by the Plant Clearance Officer,
the Contractor shall remove and destroy any markings identifying the property as
U.S. Government-owned property prior to its disposal.

 

(ii) The Contracting Officer may require the Contractor to demilitarize the
property prior to shipment or disposal. In such cases, the Contractor may be
entitled to an equitable adjustment under paragraph (i) of this clause.

 

(8) Disposal proceeds. As directed by the Contracting Officer, the Contractor
shall credit the net proceeds from the disposal of Contractor inventory to the
contract, or to the Treasury of the United States as miscellaneous receipts.

 

(9) Subcontractor inventory disposal schedules. The Contractor shall require its
Subcontractors to submit inventory disposal schedules to the Contractor in
accordance with the requirements of paragraph (j)(3) of this clause.

 

(k) Abandonment of Government property.

 

(1) The Government shall not abandon sensitive property or termination inventory
without the Contractor’s written consent.

 

(2) The Government, upon notice to the Contractor, may abandon any nonsensitive
property in place, at which time all obligations of the Government regarding
such property shall cease.

 

(3) Absent contract terms and conditions to the contrary, the Government may
abandon parts removed and replaced from property as a result of normal
maintenance actions, or removed from property as a result of the repair,
maintenance, overhaul, or modification process.

 

(4) The Government has no obligation to restore or rehabilitate the Contractor’s
premises under any circumstances; however, if Government-furnished property is
withdrawn or is unsuitable for the intended use, or if other Government property
is substituted, then the equitable adjustment under paragraph (i) of this clause
may properly include restoration or rehabilitation costs.

 

(l) Communication. All communications under this clause shall be in writing.

 

(m) Contracts outside the United States. If this contract is to be performed
outside of the United States and its outlying areas, the words “Government” and
“Government-furnished” (wherever they appear in this clause) shall be construed
as “United States Government” and “United States Government-furnished,”
respectively.

 

(End of clause)

 

 

 

 

52.252-2 CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

 

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):

 

FAR (Federal Acquisition Regulation): http://farsite.hill.af.mil/vffara.htm

 

DFARS (Defense Federal Acquisition Regulation Supplement):
http://farsite.hill.af.mil/vfdfara.htm

 

(End of clause)

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 64 of 77
 

 

52.252-4 ALTERATIONS IN CONTRACT (APR 1984)

 

Portions of this contract are altered as follows:

 

N/A. 

 

(End of clause)

 

 

 

252.204-7006 BILLING INSTRUCTIONS (OCT 2005)

 

When submitting a request for payment, the Contractor shall--

 

(a) Identify the contract line item(s) on the payment request that reasonably
reflect contract work performance; and

 

(b) Separately identify a payment amount for each contract line item included in
the payment request.

 

(End of clause)

 

 

 

 

252.211-7007 Reporting of Government-Furnished PROPERTY (AUG 2012)

 

(a) Definitions. As used in this clause—

 

``Commercial and Government entity (CAGE) code'' means—

 

(i) A code assigned by the Defense Logistics Agency Logistics Information
Service to identify a commercial or Government entity; or

 

(ii) A code assigned by a member of the North Atlantic Treaty Organization that
the Defense Logistics Agency Logistics Information Service records and maintains
in the CAGE master file. The type of

code is known as an ``NCAGE code.''

 

``Contractor-acquired property'' has the meaning given in FAR clause 52.245-1.
Upon acceptance by the Government, contractor-acquired property becomes
Government-furnished property.

 

``Government-furnished property'' has the meaning given in FAR clause 52.245-1.

 

``Item unique identification (IUID)'' means a system of assigning, reporting,
and marking DoD property with unique item identifiers that have machine-readable
data elements to distinguish an item from all other like and unlike items.

 

``IUID Registry'' means the DoD data repository that receives input from both
industry and Government sources and provides storage of, and access to, data
that identifies and describes tangible Government personal property. The IUID
Registry is—

 

(i) The authoritative source of Government unit acquisition cost for items with
unique item identification (see DFARS 252.211-7003) that were acquired after
January 1, 2004;

 

(ii) The master data source for Government-furnished property; and

 

(iii) An authoritative source for establishing the acquisition cost of end-item
equipment.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 65 of 77
 

 

 

``National stock number (NSN)'' means a 13-digit stock number used to identify
items of supply. It consists of a four-digit Federal Supply Code and a
nine-digit National Item Identification

Number.

 

``Nomenclature'' means—

 

(i) The combination of a Government-assigned type designation and an approved
item name;

 

(ii) Names assigned to kinds and groups of products; or

 

(iii) Formal designations assigned to products by customer or supplier (such as
model number or model type, design differentiation, or specific design series or
configuration).

 

``Part or identifying number (PIN)'' means the identifier assigned by the
original design activity, or by the controlling nationally recognized standard,
that uniquely identifies (relative to that design activity) a specific item.

 

``Reparable'' means an item, typically in unserviceable condition, furnished to
the Contractor for maintenance, repair, modification, or overhaul.

 

``Serially managed item'' means an item designated by DoD to be uniquely
tracked, controlled, or managed in maintenance, repair, and/or supply systems by
means of its serial number.

 

``Supply condition code'' means a classification of materiel in terms of
readiness for issue and use or to identify action underway to change the status
of materiel

(see http://www2.dla.mil/j-6/dlmso/elibrary/manuals/dlm/dlm--pubs.asp).

 

``Unique item identifier (UII)'' means a set of data elements permanently marked
on an item that is globally unique and unambiguous and never changes, in order
to provide traceability of the item throughout its total life cycle. The term
includes a concatenated UII or a DoD recognized unique identification
equivalent.

 

``Unit acquisition cost'' has the meaning given in FAR clause 52.245-1.

 

(b) Reporting Government-furnished property to the IUID Registry. Except as
provided in paragraph (c) of this clause, the Contractor shall report, in
accordance with paragraph (f), Government-furnished property to the IUID
Registry as follows:--

 

(1) Up to and including December 31, 2013, report serially managed
Government-furnished property with a unit-acquisition cost of $5,000 or greater.

 

(2) Beginning January 1, 2014, report—

 

(i) All serially managed Government-furnished property, regardless of
unit-acquisition cost; and

 

(ii) Contractor receipt of non-serially managed items. Unless tracked as an
individual item, the Contractor shall report non-serially managed items to the
Registry in the same unit of packaging, e.g., original manufacturer's package,
box, or container, as it was received.

 

(c) Exceptions. Paragraph (b) of this clause does not apply to—

 

(1) Contractor-acquired property;

 

(2) Property under any statutory leasing authority;

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 66 of 77
 

 

 

(3) Property to which the Government has acquired a lien or title solely because
of partial, advance, progress, or performance-based payments;

 

(4) Intellectual property or software;

 

(5) Real property; or

 

(6) Property released for work in process.

 

(d) Data for reporting to the IUID Registry. To permit reporting of
Government-furnished property to the IUID Registry, the Contractor's property
management system shall enable the following data elements in addition to those
required by paragraph (f)(1)(iii)(A)(1) through (3), (5), (7), (8), and (10) of
the Government Property clause of this contract (FAR 52.245-1):

 

(1) Received/Sent (shipped) date.

 

(2) Status code.

 

(3) Accountable Government contract number.

 

(4) Commercial and Government Entity (CAGE) code on the accountable Government
contract.

 

(5) Mark record.

 

(i) Bagged or tagged code (for items too small to individually tag or mark).

 

(ii) Contents (the type of information recorded on the item, e.g., item internal
control number).

 

(iii) Effective date (date the mark is applied).

 

(iv) Added or removed code/flag.

 

(v) Marker code (designates which code is used in the marker identifier, e.g.,
D=CAGE, UN=DUNS, LD=DODAAC).

 

(vi) Marker identifier, e.g., Contractor's CAGE code or DUNS number.

 

(vii) Medium code; how the data is recorded, e.g., barcode, contact memory
button.

 

(viii) Value, e.g., actual text or data string that is recorded in its
human-readable form.

 

(ix) Set (used to group marks when multiple sets exist.

 

(6) Appropriate supply condition code, required only for reporting of
reparables, per Appendix 2 of DoD 4000.25-2-M, Military Standard Transaction
Reporting and Accounting Procedures manual

(http://www2.dla.mil/j-6/dlmso/elibrary/manuals/dlm/dlm--pubs.asp).

 

(e) When Government-furnished property is in the possession of

subcontractors, Contractors shall ensure that reporting is

accomplished using the data elements required in paragraph (d) of

this clause.

 

(f) Procedures for reporting of Government-furnished property. Except as
provided in paragraph (c) of this clause, the Contractor shall establish and
report to the IUID Registry the information required by FAR clause 52.245-1,
paragraphs (e) and (f)(1)(iii), in accordance with the data submission
procedures at
http://www.acq.osd.mil/dpap/pdi/uid/data_submission_information.html.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 67 of 77
 

 

 

(g) Procedures for updating the IUID Registry.

 

(1) Except as provided in paragraph (g)(2), the Contractor shall update the IUID
Registry at https://iuid.logisticsinformationservice.dla.mil/ for changes in
status, mark, custody, condition code (for reparables only), or disposition of
items that are—

 

(i) Received by the Contractor;

 

(ii) Delivered or shipped from the Contractor's plant, under Government
instructions, except when shipment is to a subcontractor or other location of
the Contractor;

 

(iii) Consumed or expended, reasonably and properly, or otherwise accounted for,
in the performance of the contract as determined by the Government property
administrator, including reasonable inventory adjustments;

 

(iv) Disposed of; or

 

(v) Transferred to a follow-on or other contract.

 

(2) The Contractor need not report to the IUID Registry those transactions
reported or to be reported to the following DCMA etools:

 

(i) Plant Clearance Automated Reutilization and Screening System (PCARSS); or

 

(ii) Lost, Theft, Damaged or Destroyed (LTDD) system.

 

(3) The contractor shall update the IUID Registry as transactions occur or as
otherwise stated in the Contractor's property management procedure.

 

 

(End of clause)

 

 

 

252.227-7013 RIGHTS IN TECHNICAL DATA--NONCOMMERCIAL ITEMS (FEB 2014)

 

(a) Definitions. As used in this clause--

 

(1) Computer data base means a collection of data recorded in a form capable of
being processed by a computer. The term does not include computer software.

 

(2) Computer program means a set of instructions, rules, or routines recorded in
a form that is capable of causing a computer to perform a specific operation or
series of operations.

 

(3) Computer software means computer programs, source code, source code
listings, object code listings, design details, algorithms, processes, flow
charts, formulae and related material that would enable the software to be
reproduced, recreated, or recompiled. Computer software does not include
computer data bases or computer software documentation.

 

(4) Computer software documentation means owner's manuals, user's manuals,
installation instructions, operating instructions, and other similar items,
regardless of storage medium, that explain the capabilities of the computer
software or provide instructions for using the software.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 68 of 77
 

 

 

(5) Covered Government support contractor means a contractor (other than a
litigation support contractor covered by 252.204-7014) under a contract, the
primary purpose of which is to furnish independent and impartial advice or
technical assistance directly to the Government in support of the Government's
management and oversight of a program or effort (rather than to directly furnish
an end item or service to accomplish a program or effort), provided that the
contractor--

 

(i) Is not affiliated with the prime contractor or a first-tier subcontractor on
the program or effort, or with any direct competitor of such prime contractor or
any such first-tier subcontractor in furnishing end items or services of the
type developed or produced on the program or effort; and

 

(ii) Receives access to technical data or computer software for performance of a
Government contract that contains the clause at 252.227-7025, Limitations on the
Use or Disclosure of Government-Furnished Information Marked with Restrictive
Legends.

 

(6) Detailed manufacturing or process data means technical data that describe
the steps, sequences, and conditions of manufacturing, processing or assembly
used by the manufacturer to produce an item or component or to perform a
process.

 

(7) Developed means that an item, component, or process exists and is workable.
Thus, the item or component must have been constructed or the process practiced.
Workability is generally established when the item, component, or process has
been analyzed or tested sufficiently to demonstrate to reasonable people skilled
in the applicable art that there is a high probability that it will operate as
intended. Whether, how much, and what type of analysis or testing is required to
establish workability depends on the nature of the item, component, or process,
and the state of the art. To be considered "developed," the item, component, or
process need not be at the stage where it could be offered for sale or sold on
the commercial market, nor must the item, component, or process be actually
reduced to practice within the meaning of Title 35 of the United States Code.

 

(8) Developed exclusively at private expense means development was accomplished
entirely with costs charged to indirect cost pools, costs not allocated to a
government contract, or any combination thereof.

 

(i) Private expense determinations should be made at the lowest practicable
level.

 

(ii) Under fixed-price contracts, when total costs are greater than the
firm-fixed-price or ceiling price of the contract, the additional development
costs necessary to complete development shall not be considered when determining
whether development was at government, private, or mixed expense.

 

(9) Developed exclusively with government funds means development was not
accomplished exclusively or partially at private expense.

 

(10) Developed with mixed funding means development was accomplished partially
with costs charged to indirect cost pools and/or costs not allocated to a
government contract, and partially with costs charged directly to a government
contract.

 

(11) Form, fit, and function data means technical data that describes the
required overall physical, functional, and performance characteristics (along
with the qualification requirements, if applicable) of an item, component, or
process to the extent necessary to permit identification of physically and
functionally interchangeable items.

 

(12) Government purpose means any activity in which the United States Government
is a party, including cooperative agreements with international or
multi-national defense organizations, or sales or transfers by the United States
Government to foreign governments or international organizations. Government
purposes include competitive procurement, but do not include the rights to use,
modify, reproduce, release, perform, display, or disclose technical data for
commercial purposes or authorize others to do so.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 69 of 77
 

 

(13) Government purpose rights means the rights to--

 

(i) Use, modify, reproduce, release, perform, display, or disclose technical
data within the Government without restriction; and

 

(ii) Release or disclose technical data outside the Government and authorize
persons to whom release or disclosure has been made to use, modify, reproduce,
release, perform, display, or disclose that data for United States government
purposes.

 

(14) Limited rights means the rights to use, modify, reproduce, release,
perform, display, or disclose technical data, in whole or in part, within the
Government. The Government may not, without the written permission of the party
asserting limited rights, release or disclose the technical data outside the
Government, use the technical data for manufacture, or authorize the technical
data to be used by another party, except that the Government may reproduce,
release, or disclose such data or authorize the use or reproduction of the data
by persons outside the Government if--

 

(i) The reproduction, release, disclosure, or use is--

 

(A) Necessary for emergency repair and overhaul; or

 

(B) A release or disclosure to--

 

(1) A covered Government support contractor in performance of its covered
Government support contract for use, modification, reproduction, performance,
display, or release or disclosure to a person authorized to receive limited
rights technical data; or

 

(2) A foreign government, of technical data other than detailed manufacturing or
process data, when use of such databy the foreign government is in the interest
of the Government and is required for evaluational or informational purposes;

 

(ii) The recipient of the technical data is subject to a prohibition on the
further reproduction, release, disclosure, or use of the technical data; and

 

(iii) The contractor or subcontractor asserting the restriction is notified of
such reproduction, release, disclosure, or use.

 

(15) Technical data means recorded information, regardless of the form or method
of the recording, of a scientific or technical nature (including computer
software documentation). The term does not include computer software or data
incidental to contract administration, such as financial and/or management
information.

 

(16) Unlimited rights means rights to use, modify, reproduce, perform, display,
release, or disclose technical data in whole or in part, in any manner, and for
any purpose whatsoever, and to have or authorize others to do so.

 

(b) Rights in technical data. The Contractor grants or shall obtain for the
Government the following royalty free, world-wide, nonexclusive, irrevocable
license rights in technical data other than computer software documentation (see
the Rights in Noncommercial Computer Software and Noncommercial Computer
Software Documentation clause of this contract for rights in computer software
documentation):

 

(1) Unlimited rights.

 

The Government shall have unlimited rights in technical data that are--

 

(i) Data pertaining to an item, component, or process which has been or will be
developed exclusively with Government funds;

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 70 of 77
 

 

(ii) Studies, analyses, test data, or similar data produced for this contract,
when the study, analysis, test, or similar work was specified as an element of
performance;

 

(iii) Created exclusively with Government funds in the performance of a contract
that does not require the development, manufacture, construction, or production
of items, components, or processes;

 

(iv) Form, fit, and function data;

 

(v) Necessary for installation, operation, maintenance, or training purposes
(other than detailed manufacturing or process data);

 

(vi) Corrections or changes to technical data furnished to the Contractor by the
Government;

 

(vii) Otherwise publicly available or have been released or disclosed by the
Contractor or subcontractor without restrictions on further use, release or
disclosure, other than a release or disclosure resulting from the sale,
transfer, or other assignment of interest in the technical data to another party
or the sale or transfer of some or all of a business entity or its assets to
another party;

 

(viii) Data in which the Government has obtained unlimited rights under another
Government contract or as a result of negotiations; or

 

(ix) Data furnished to the Government, under this or any other Government
contract or subcontract thereunder, with--

 

(A) Government purpose license rights or limited rights and the restrictive
condition(s) has/have expired; or

 

(B) Government purpose rights and the Contractor's exclusive right to use such
data for commercial purposes has expired.

 

(2) Government purpose rights.

 

(i) The Government shall have government purpose rights for a five-year period,
or such other period as may be negotiated, in technical data--

 

(A) That pertain to items, components, or processes developed with mixed funding
except when the Government is entitled to unlimited rights in such data as
provided in paragraphs as provided in paragraphs (b)(1)(ii) and (b)(1)(iv)
through (b)(1)(ix) of this clause; or

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 71 of 77
 

 

 

(B) Created with mixed funding in the performance of a contract that does not
require the development, manufacture, construction, or production of items,
components, or processes.

 

(ii) The five-year period, or such other period as may have been negotiated,
shall commence upon execution of the contract, subcontract, letter contract (or
similar contractual instrument), contract modification, or option exercise that
required development of the items, components, or processes or creation of the
data described in paragraph (b)(2)(i)(B) of this clause. Upon expiration of the
five-year or other negotiated period, the Government shall have unlimited rights
in the technical data.

 

(iii) The Government shall not release or disclose technical data in which it
has government purpose rights unless-

 

(A) Prior to release or disclosure, the intended recipient is subject to the
non-disclosure agreement at 227.7103-7 of the Defense Federal Acquisition
Regulation Supplement (DFARS); or

 

(B) The recipient is a Government contractor receiving access to the data for
performance of a Government contract that contains the clause at DFARS
252.227-7025, Limitations on the Use or Disclosure of Government-Furnished
Information Marked with Restrictive Legends.

 

(iv) The Contractor has the exclusive right, including the right to license
others, to use technical data in which the Government has obtained government
purpose rights under this contract for any commercial purpose during the time
period specified in the government purpose rights legend prescribed in paragraph
(f)(2) of this clause.

 

(3) Limited rights.

 

(i) Except as provided in paragraphs (b)(1)(ii) and (b)(1)(iv) through
(b)(1)(ix) of this clause, the Government shall have limited rights in technical
data--

 

(A) Pertaining to items, components, or processes developed exclusively at
private expense and marked with the limited rights legend prescribed in
paragraph (f) of this clause; or

 

(B) Created exclusively at private expense in the performance of a contract that
does not require the development, manufacture, construction, or production of
items, components, or processes.

 

(ii) The Government shall require a recipient of limited rights data for
emergency repair or overhaul to destroy the data and all copies in its
possession promptly following completion of the emergency repair/overhaul and to
notify the Contractor that the data have been destroyed.

 

(iii) The Contractor, its subcontractors, and suppliers are not required to
provide the Government additional rights to use, modify, reproduce, release,
perform, display, or disclose technical data furnished to the Government with
limited rights. However, if the Government desires to obtain additional rights
in technical data in which it has limited rights, the Contractor agrees to
promptly enter into negotiations with the Contracting Officer to determine
whether there are acceptable terms for transferring such rights. All technical
data in which the Contractor has granted the Government additional rights shall
be listed or described in a license agreement made part of the contract. The
license shall enumerate the additional rights granted the Government in such
data.

 

(iv) The Contractor acknowledges that--

 

(A) Limited rights data are authorized to be released or disclosed to covered
Government support contractors;

 

(B) The Contractor will be notified of such release or disclosure;

 

(C) The Contractor (or the party asserting restrictions as identified in the
limited rights legend) may require each such covered Government support
contractor to enter into a non-disclosure agreement directly with the Contractor
(or the party asserting restrictions) regarding the covered Government support
contractor's use of such data,

or alternatively, that the Contractor (or party asserting restrictions) may
waive in writing the requirement for a non-disclosure agreement; and

 

(D) Any such non-disclosure agreement shall address the restrictions on the
covered Government support contractor's use of the limited rights data as set
forth in the clause at 252.227-7025, Limitations on the Use or Disclosure of
Government-Furnished Information Marked with Restrictive Legends. The
non-disclosure

agreement shall not include any additional terms and conditions unless mutually
agreed to by the parties to the non-disclosure agreement.

 

(E) The Contractor shall provide a copy of any such non-disclosure agreement or
waiver to the Contracting Officer, upon request.

 

(4) Specifically negotiated license rights.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 72 of 77
 

 

The standard license rights granted to the Government under paragraphs (b)(1)
through (b)(3) of this clause, including the period during which the Government
shall have government purpose rights in technical data, may be modified by
mutual agreement to provide such rights as the parties consider appropriate but
shall not provide the Government lesser rights than are enumerated in paragraph
(a)(14) of this clause. Any rights so negotiated shall be identified in a
license agreement made part of this contract.

 

(5) Prior government rights.

 

Technical data that will be delivered, furnished, or otherwise provided to the
Government under this contract, in which the Government has previously obtained
rights shall be delivered, furnished, or provided with the pre-existing rights,
unless--

 

(i) The parties have agreed otherwise; or

 

(ii) Any restrictions on the Government's rights to use, modify, reproduce,
release, perform, display, or disclose the data have expired or no longer apply.

 

(6) Release from liability.

 

The Contractor agrees to release the Government from liability for any release
or disclosure of technical data made in accordance with paragraph (a)(14) or
(b)(2)(iii) of this clause, in accordance with the terms of a license negotiated
under paragraph (b)(4) of this clause, or by others to whom the recipient has
released or disclosed the data and to seek relief solely from the party who has
improperly used, modified, reproduced, released, performed, displayed, or
disclosed Contractor data marked with restrictive legends.

 

(c) Contractor rights in technical data. All rights not granted to the
Government are retained by the Contractor.

 

(d) Third party copyrighted data. The Contractor shall not, without the written
approval of the Contracting Officer, incorporate any copyrighted data in the
technical data to be delivered under this contract unless the Contractor is the
copyright owner or has obtained for the Government the license rights necessary
to perfect a license or licenses in the deliverable data of the appropriate
scope set forth in paragraph (b) of this clause, and has affixed a statement of
the license or licenses obtained on behalf of the Government and other persons
to the data transmittal document.

 

(e) Identification and delivery of data to be furnished with restrictions on
use, release, or disclosure. (1) This paragraph does not apply to restrictions
based solely on copyright.

 

(2) Except as provided in paragraph (e)(3) of this clause, technical data that
the Contractor asserts should be furnished to the Government with restrictions
on use, release, or disclosure are identified in an attachment to this contract
(the Attachment). The Contractor shall not deliver any data with restrictive
markings unless the data are listed on the Attachment.

 

(3) In addition to the assertions made in the Attachment, other assertions may
be identified after award when based on new information or inadvertent omissions
unless the inadvertent omissions would have materially affected the source
selection decision. Such identification and assertion shall be submitted to the
Contracting Officer as soon as practicable prior to the scheduled date for
delivery of the data, in the following format, and signed by an official
authorized to contractually obligate the Contractor: Identification and
Assertion of Restrictions on the Government's Use, Release, or Disclosure of
Technical Data.

 

The Contractor asserts for itself, or the persons identified below, that the
Government's rights to use, release, or disclose the following technical data
should be restricted--

 

Technical data

 

Asserted

Name of Person

to be Furnished

Basis for

Rights

Asserting

With Restrictions \1/

Assertion \2/

Category \3/

Restrictions \4/

        (LIST) (LIST) (LIST) (LIST)

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 73 of 77
 

 

\1/ If the assertion is applicable to items, components or processes developed
at private expense, identify both the data and each such items, component, or
process.

 

\2/ Generally, the development of an item, component, or process at private
expense, either exclusively or partially, is the only basis for asserting
restrictions on the Government's rights to use, release, or disclose technical
data pertaining to such items, components, or processes. Indicate whether
development was exclusively or partially at private expense. If development was
not at private expense, enter the specific reason for asserting that the
Government's rights should be restricted.

 

\3/ Enter asserted rights category (e.g., government purpose license rights from
a prior contract, rights in SBIR data generated under another contract, limited
or government purpose rights under this or a prior contract, or specifically
negotiated licenses).

 

\4/ Corporation, individual, or other person, as appropriate.

Date ______________________________________________________________________

 

Printed Name and Title ____________________________________________________

 

____________________________________________________________________________

 

Signature __________________________________________________________________

 

(End of identification and assertion)

 

(4) When requested by the Contracting Officer, the Contractor shall provide
sufficient information to enable the Contracting Officer to evaluate the
Contractor's assertions. The Contracting Officer reserves the right to add the
Contractor's assertions to the Attachment and validate any listed assertion, at
a later date, in accordance with the procedures of the Validation of Restrictive
Markings on Technical Data clause of this contract.

 

(f) Marking requirements. The Contractor, and its subcontractors or suppliers,
may only assert restrictions on the Government's rights to use, modify,
reproduce, release, perform, display, or disclose technical data to be delivered
under this contract by marking the deliverable data subject to restriction.
Except as provided in paragraph (f)(5) of this clause, only the following
legends are authorized under this contract: the government purpose rights legend
at paragraph (f)(2) of this clause; the limited rights legend at paragraph
(f)(3) of this clause; or the special license rights legend at paragraph (f)(4)
of this clause; and/or a notice of copyright as prescribed under 17 U.S.C. 401
or 402.

 

(1) General marking instructions. The Contractor, or its subcontractors or
suppliers, shall conspicuously and legibly mark the appropriate legend on all
technical data that qualify for such markings. The authorized legends shall be
placed on the transmittal document or storage container and, for printed
material, each page of the printed material containing technical data for which
restrictions are asserted. When only portions of a page of printed material are
subject to the asserted restrictions, such portions shall be identified by
circling, underscoring, with a note, or other appropriate identifier. Technical
data transmitted directly from one computer or computer terminal to another
shall contain a notice of asserted restrictions. Reproductions of technical data
or any portions thereof subject to asserted restrictions shall also reproduce
the asserted restrictions.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 74 of 77
 

 

(2) Government purpose rights markings. Data delivered or otherwise furnished to
the Government purpose rights shall be marked as follows:

 

Government Purpose Rights

 

Contract No. ______________________________________________________________

 

Contractor Name ____________________________________________________________

 

Contractor Address ________________________________________________________

 

____________________________________________________________________________

 

Expiration Date ____________________________________________________________

 

The Government's rights to use, modify, reproduce, release, perform, display, or
disclose these technical data are restricted by paragraph (b)(2) of the Rights
in Technical Data--Noncommercial Items clause contained in the above identified
contract. No restrictions apply after the expiration date shown above. Any
reproduction of technical data or portions thereof marked with this legend must
also reproduce the markings.

 

(End of legend)

 

(3) Limited rights markings. Data delivered or otherwise furnished to the
Government with limited rights shall be marked with the following legend:

 

Limited Rights

 

Contract No. ______________________________________________________________

 

Contractor Name ____________________________________________________________

 

Contractor Address ________________________________________________________

 

____________________________________________________________________________

 

The Government's rights to use, modify, reproduce, release, perform, display, or
disclose these technical data are restricted by paragraph (b)(3) of the Rights
in Technical Data--Noncommercial Items clause contained in the above identified
contract. Any reproduction of technical data or portions thereof marked with
this legend must also reproduce the markings. Any person, other than the
Government, who has been provided access to such data must promptly notify the
above named Contractor.

 

(End of legend)

 

(4) Special license rights markings. (i) Data in which the Government's rights
stem from a specifically negotiated license shall be marked with the following
legend:

 

Special License Rights

 

The Government's rights to use, modify, reproduce, release, perform, display, or
disclose these data are restricted by Contract No. ________ (Insert contract
number) ________, License No. ________ (Insert license identifier) ________. Any
reproduction of technical data or portions thereof marked with this legend must
also reproduce the markings.

 

(End of legend)

 

(ii) For purposes of this clause, special licenses do not include government
purpose license rights acquired under a prior contract (see paragraph (b)(5) of
this clause).

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 75 of 77
 

 

(5) Pre-existing data markings. If the terms of a prior contract or license
permitted the Contractor to restrict the Government's rights to use, modify,
reproduce, release, perform, display, or disclose technical data deliverable
under this contract, and those restrictions are still applicable, the Contractor
may mark such data with the appropriate restrictive legend for which the data
qualified under the prior contract or license. The marking procedures in
paragraph (f)(1) of this clause shall be followed.

 

(g) Contractor procedures and records. Throughout performance of this contract,
the Contractor and its subcontractors or suppliersthat will deliver technical
data with other than unlimited rights, shall--

 

(1) Have, maintain, and follow written procedures sufficient to assure that
restrictive markings are used only when authorized by the terms of this clause;
and

 

(2) Maintain records sufficient to justify the validity of any restrictive
markings on technical data delivered under this contract.

 

(h) Removal of unjustified and nonconforming markings. (1) Unjustified technical
data markings. The rights and obligations of the parties regarding the
validation of restrictive markings on technical data furnished or to be
furnished under this contract are contained in the Validation of Restrictive
Markings on Technical Data clause of this contract. Notwithstanding any
provision of this contract concerning inspection and acceptance, the Government
may ignore or, at the Contractor's expense, correct or strike a marking if, in
accordance with the procedures in the Validation of Restrictive Markings on
Technical Data clause of this contract, a restrictive marking is determined to
be unjustified.

 

(2) Nonconforming technical data markings. A nonconforming marking is a marking
placed on technical data delivered or otherwise furnished to the Government
under this contract that is not in the format authorized by this contract.
Correction of nonconforming markings is not subject to the validation of
Restrictive Markings on Technical Data clause of this contract. If the
Contracting Officer notifies the Contractor of a nonconforming marking and the
Contractor fails to remove or correct such marking within sixty (60) days, the
Government may ignore or, at the Contractor's expense, remove or correct any
nonconforming marking.

 

(i) Relation to patents. Nothing contained in this clause shall imply a license
to the Government under any patent or be construed as affecting the scope of any
license or other right otherwise granted to the Government under any patent.

 

(j) Limitation on charges for rights in technical data. (1) The Contractor shall
not charge to this contract any cost, including, but not limited to, license
fees, royalties, or similar charges, for rights in technical data to be
delivered under this contract when--

 

(i) The Government has acquired, by any means, the same or greater rights in the
data; or

 

(ii) The data are available to the public without restrictions.

 

(2) The limitation in paragraph (j)(1) of this clause--

 

(i) Includes costs charged by a subcontractor or supplier, at any tier, or costs
incurred by the Contractor to acquire rights in subcontractor or supplier
technical data, if the subcontractor or supplier has been paid for such rights
under any other Government contract or under a license conveying the rights to
the Government; and

 

(ii) Does not include the reasonable costs of reproducing, handling, or mailing
the documents or other media in which the technical data will be delivered.

 

(k) Applicability to subcontractors or suppliers. (1) The Contractor shall
ensure that the rights afforded its subcontractors and suppliers under 10 U.S.C.
2320, 10 U.S.C. 2321, and the identification, assertion, and delivery processes
of paragraph (e) of this clause are recognized and protected.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 76 of 77
 

 

(2) Whenever any technical data for noncommercial items, or for commercial items
developed in any part at Government expense, is to be obtained from a
subcontractor or supplier for delivery to the Government under this contract,
the Contractor shall use this same clause in the subcontract or other
contractual instrument, including subcontracts or other contractual instruments
for commercial items, and requireits subcontractors or suppliers to do so,
without alteration, except to identify the parties. This clause will govern the
technical data pertaining to noncommercial items or to any portion of a
commercial item that was developed in any part at Government expense, and the
clause at 252.227-7015 will govern the technical data pertaining to any portion
of a commercial item that was developed exclusively at private expense. No other
clause shall be used to enlarge or diminish the Government's, the Contractor's,
or a higher-tier subcontractor's or supplier's rights in a subcontractor's or
supplier's technical data.

 

(3) Technical data required to be delivered by a subcontractor or supplier shall
normally be delivered to the next higher-tier contractor, subcontractor, or
supplier. However, when there is a requirement in the prime contract for data
which may be submitted with other than unlimited rights by a subcontractor or
supplier, then said subcontractor or supplier may fulfill its requirement by
submitting such data directly to the Government, rather than through a
higher-tier contractor, subcontractor, or supplier.

 

(4) The Contractor and higher-tier subcontractors or suppliers shall not use
their power to award contracts as economic leverage to obtain rights in
technical data from their subcontractors or suppliers. (5) In no event shall the
Contractor use its obligation to recognize and protect subcontractor or supplier
rights in technical data as an excuse for failing to satisfy its contractual
obligations to the Government.

 

(End of clause)

 

 

 

 

252.235-7010 Acknowledgment of Support and Disclaimer. (MAY 1995)

 

(a) The Contractor shall include an acknowledgment of the Government's support
in the publication of any material based on or developed under this contract,
stated in the following terms: This material is based upon work supported by the
US Army Medical Research Acquisition Activity (USAMRAA) under Contract No.
W81XWH-15-C-0046.

 

(b) All material, except scientific articles or papers published in scientific
journals, must, in addition to any notices or disclaimers by the Contractor,
also contain the following disclaimer: Any opinions, findings and conclusions or
recommendations expressed in this material are those of the author(s) and do not
necessarily reflect the views of the US Army Medical Research Acqisition
Activity (USAMRAA).

 

(End of clause)

 

 

 

PROTECTION OF GOVERNMENT-PROVIDED COMMUNICATIONS SYSTEMS AND OTHER RESOURCES
(DEC 2006)(USAMRAA)

 

The Contractor acknowledges its obligation to protect Government-provided
communications systems, and other Government-provided resources, from misuse by
its employees. Contractor employees shall not use Government communications
systems, or other resources, for unauthorized purposes, such as, but not limited
to, those discussed in the Joint Ethics Regulation, DoD 5500.7-R, Paragraphs
2-301a and 2-301b. Upon discovery of such misuses, the Government shall have the
sole contractual right to have any such offending Contractor employee removed
from the Government contract without any reduction of, or delay in, the
Contractor's performance or delivery obligations.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
 

--------------------------------------------------------------------------------

Page 77 of 77
 

 

Section J - List of Documents, Exhibits and Other Attachments

 

ATTACHMENTS

ATTACHMENT A001 – Contract Data Requirements List (CDRL) Monthly Progress
Reports

 

ATTACHMENT A002 – Contract Data Requirements List (CDRL) Integrated Master
Schedule (IMS)

 

ATTACHMENT A003 – Contract Data Requirements List (CDRL) Contract Work Breakdown
Structure (CWBS)

 

ATTACHMENT A004 – Contract Data Requirements List (CDRL) Issue Summary Reports
(ISM)

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 